Michigan Supreme Court
                                                                      Lansing, Michigan
                                         Chief Justice:	          Justices:



Opinion                                  Clifford W. Taylor 	     Michael F. Cavanagh
                                                                  Elizabeth A. Weaver
                                                                  Marilyn Kelly
                                                                  Maura D. Corrigan
                                                                  Robert P. Young, Jr.
                                                                  Stephen J. Markman




                                                  FILED JUNE 14, 2005
 TOWNSHIP OF CASCO, TOWNSHIP OF
 COLUMBUS, PATRICIA ISELER, and
 JAMES P. HOLK,

       Plaintiffs/Counter-

       Defendants-Appellants, 


 v                                                               	 o. 126120
                                                                 N

 SECRETARY OF STATE, DIRECTOR OF
 THE BUREAU OF ELECTIONS, and CITY
 OF RICHMOND,

 and

 WALTER K. WINKLE and PATRICIA A.
 WINKLE,

       Intervening Defendants/     

       Counter-Plaintiffs-Appellees. 



 FILLMORE TOWNSHIP, SHIRLEY GREVING,
 ANDREA STAM, LARRY SYBESMA, JODY
 TENBRINK, and JAMES RIETVELD,

       Plaintiffs-Appellants,

 v                                                               No. 126369

 SECRETARY OF STATE and BUREAU OF
 ELECTIONS DIRECTOR,

 and
CITY OF HOLLAND,

     Intervenor-Appellee.
_______________________________


BEFORE THE ENTIRE BENCH

CAVANAGH, J.

       These consolidated appeals present two issues.                 First,

we must address whether a single detachment petition and a

single vote on that petition, pursuant to the terms of the

Home       Rule   City   Act,   MCL   117.1   et    seq.,    may   encompass

territory to be detached from one city and added to more

than one township.1         Second, if a single detachment petition

and a single vote may encompass territory to be added to

more than one township, we must determine whether a writ of

mandamus compels the Secretary of State to issue a notice

directing an election on the change of boundaries sought by

plaintiffs in each case.          Because we conclude that the Home

Rule City Act does not allow a single detachment petition

and a single vote on detachment for adding territory to

multiple townships, mandamus is not proper in these cases.

Accordingly,       the   decisions    of    the    Court    of   Appeals   are

affirmed.


       1
       While the Home Rule City Act, MCL 117.1 et seq.,
addresses various processes, the issue before this Court
pertains solely to the process of detachment.



                                       2

              I. STATEMENT OF FACTS AND PROCEEDINGS

                   Casco Twp v Secretary of State

      Plaintiffs in this case are two adjacent townships—

Casco Township and Columbus Township—and residents of those

townships who seek to detach territory from defendant city

of   Richmond.      The    territory     sought    to    be     detached    is

territory   that    was    previously     annexed       to    the   city   of

Richmond.

      Plaintiffs seek to present the ballot issue covering

both townships in a single petition.              This would result in

a single vote about whether to detach territory from the

city of Richmond and add the territory to Casco Township

and Columbus Township.       The residents of one township would

be voting on the return of property to their township, as

well as the return of property to a township in which they

do not reside.       The Secretary of State refused to approve

an election on plaintiffs’ petition because an election on

the petition would allow residents of one township to vote

on, and possibly determine, a change in the boundaries of

another township in which they do not reside.

      Plaintiffs     filed    a     complaint      for        mandamus     and

declaratory      relief.          The    circuit        court       dismissed

plaintiffs’ complaint for mandamus to compel the Secretary

of State to act because it was not clear that a single


                                    3

petition seeking detachment from a city and addition of the

territory to two townships was permitted by the Home Rule

City Act.        The Court of Appeals affirmed the decision of

the circuit court.              Casco Twp v Secretary of State, 261
Mich. App. 386; 682 NW2d 546 (2004).                     We granted plaintiffs’

application for leave to appeal and ordered that the case

be argued and submitted with Fillmore Twp v Secretary of

State, 471 Mich. 890 (2004).

                  Fillmore Twp v Secretary of State

       Plaintiffs    are        Fillmore       Township   and    electors      from

four townships—Fillmore Township, Holland Charter Township,

Park    Township,        and    Laketown        Township-and     the    city    of

Holland    who    want     to    detach    territory      from    the    city   of

Holland    and     add    the     territory       to    the   four     townships.

Plaintiffs       filed    a     joint   detachment        petition      with    the

Secretary of State, asking that the petition be certified

and that a single election be held regarding the territory

that was proposed to be detached from the city of Holland.

The    Secretary    of    State     refused       to   certify    the   petition

because the petition involved an effort to detach territory

for addition to more than one township.

       Plaintiffs filed a complaint for mandamus in the Court

of Appeals, and the complaint was held in abeyance pending

the decision in the Casco Twp case.                       Unpublished order,


                                          4

entered      May     19,       2003    (Docket        No.    245640).         Plaintiffs’

complaint was subsequently denied by the Court of Appeals

on the basis of the Casco Twp decision.                             Unpublished order,

entered      May     6,    2004       (Docket         No.    245640).         We     granted

plaintiffs’         application            for    leave      to   appeal     and     ordered

that the case be argued and submitted with the Casco Twp

case.       471 Mich. 890 (2004).2

                               II. STANDARD OF REVIEW

        The proper interpretation of a statutory provision is

a question of law that this Court reviews de novo.                                   Lincoln

v   Gen     Motors    Corp,          461 Mich. 483,    489-490;       607    NW2d    73

(2000).         A   trial       court’s          decision     regarding       a     writ   of

mandamus is reviewed for an abuse of discretion.                                   In re MCI

Telecom Complaint, 460 Mich. 396, 443; 596 NW2d 164 (1999).

                                      III. ANALYSIS

        These       cases            involve          an     issue      of         statutory

interpretation.                The         primary           goal       of         statutory

interpretation            is    to    give       effect      to   the   intent       of    the

Legislature.         Id. at 411.             The first step is to review the


        2
       Justice Young states that the majority “fails to
convey adequately the true character of the boundary
disputes at issue.” Post at 4. Yet the relevant facts are
conveyed, and it is of no import if the history of these
cases was contentious or of a calculated nature.      The
statutory analysis is the same whether the parties were
friends, foes, or something in between.



                                                 5

language of the statute.                       If the statutory language is

unambiguous, the Legislature is presumed to have intended

the    meaning           expressed        in        the    statute        and        judicial

construction is not permissible.

       The Home Rule City Act, MCL 117.1 et seq., addresses

four       processes—incorporation,                  consolidation,            annexation,

and detachment.3              The issue before this Court pertains only

to    the    process          of    detachment.            Detachment          means     that

territory is taken from an existing city and added to an

existing township.

       Section       6       of    the   Home       Rule   City    Act,        MCL     117.6,

provides      that       a    detachment        be    initiated      by    “proceedings

originating      by          petition      therefor         signed        by     qualified

electors who are freeholders residing within the cities,

villages, or townships to be affected thereby . . . .”

(Emphasis      added.)              Notably,         MCL   117.8     and       MCL    117.11

delineate the procedure for submitting a petition for a

change of boundaries.                    MCL 117.8(1) provides in relevant

part that “the board shall, by resolution, provide that the

question        of           making        the         proposed        incorporation,

consolidation, or change of boundaries be submitted to the

qualified electors of the district to be affected at the

       3
       Recent amendments to the act do not affect the issue
in this case.



                                               6

next general election or at a special election before the

next general election.”               (Emphasis added.)                Likewise, MCL

117.11(2)    provides          that    “the        question       of        making    the

incorporation,          consolidation,           or     change        of     boundaries

petitioned for shall be submitted to the electors of the

district    to    be    affected.”           (Emphasis         added.)         Michigan

election law defines a qualified elector as “any person who

possesses the qualifications of an elector as prescribed in

section 1 of article 2 of the state constitution and who

has resided in the city or township 30 days.”4                             MCL 168.10.

     Because          Casco    Township          voters    do     not        reside    in

Columbus    Township,         they    are    not       “qualified      electors”       of

Columbus Township who can sign a petition and vote on the

detachment       of    territory      from       the    city     of    Richmond       for

addition of the territory to Columbus Township.                               Likewise,

because Columbus Township voters do not reside in Casco


     4
         Const 1963, art 2, § 1 provides the following:

          Every citizen of the United States who has
     attained the age of 21 years, who has resided in
     this state six months, and who meets the
     requirements of local residence provided by law,
     shall be an elector and qualified to vote in any
     election except as otherwise provided in this
     constitution.     The legislature shall define
     residence for voting purposes.

     Pursuant to US Const, Am XVI, the minimum voting age
is now eighteen years.



                                            7

Township,         they        are     not     “qualified        electors”        of       Casco

Township who can sign a petition and vote on the detachment

of territory from the city of Richmond for addition of the

territory to Casco Township.                          Therefore, a single petition

and    a    single        vote      on     multiple      detachments       violate          the

statutory language of the Home Rule City Act.

       Additional support for this position is found in the

statutory language used in other parts of the Home Rule

City       Act.         MCL     117.9(1)         defines       the    “district        to     be

affected” as the following:                       “The district to be affected

by    every       such        proposed      incorporation,           consolidation,          or

change of boundaries shall be deemed to include the whole

of each city, village, or township from which territory is

to    be    taken        or    to     which      territory      is    to   be    annexed.”

(Emphasis added.)

       A change of boundaries for the district to be affected

encompasses            only     one       city    and    one    township        because       a

township’s             voters       can     be    qualified          electors        only     in

relation          to     their       own      township’s        proposed        change        of

boundaries and are affected only by their own township’s

proposed      change           of    boundaries.           Therefore,       it       is     only

plausible that the “district to be affected” encompasses

one    city        and        one     township.            Accordingly,          a     single




                                                 8

detachment petition and a single vote may only encompass

territory to be added to one township.5

     Language in MCL 117.13, which sets forth the procedure

following an election, further supports the principle that

each township is considered a separate entity and there

must be separate votes with respect to the territory to be

detached from one city and added to each township.                 MCL

117.13    states,   “Territory   detached    from   any   city   shall

thereupon become a part of the township or village from

which it was originally taken . . . .”         This indicates that

the “district to be affected” is limited to the city in

which the territory is located and the single township that

seeks the return of the territory.

     Further, interpreting the “district to be affected” in

detachment proceedings as the city from which the territory

is to be detached and the township to which the territory

is   to   be   added   recognizes     that   the    consequences    of

detachment may be quite different for each township that

     5
       Other jurisdictions have held similarly. See, e.g.,
City of Lake Wales v Florida Citrus Canners Coop, 191 So 2d
453, 457 (Fla App, 1966) (A qualified elector in area 1
cannot vote for the annexation in area 2 because the area 1
voter is not within the territory affected.); People ex rel
Smith v City of San Jose, 100 Cal App 2d 57, 60; 222 P2d
947 (1950) (An annexation election was improperly held
because voters had to vote for the annexation of two
parcels and could not vote separately for the annexation of
each parcel.).



                                 9

seeks to gain property.             For example, property rights and

liabilities    must    be     adjusted      between    the    city    and      the

township when there is a detachment.                   MCL 123.1.          Debts

must be apportioned and land may need to be sold.                              MCL

123.2; MCL 123.3.          The potential for dramatically different

consequences    of    detachment      are    clearly    indicated         in   the

Fillmore Twp case.         Four townships seek to detach land from

the city of Holland.         The Fillmore Township parcel is 1,054

acres, the Holland Charter Township parcel is 3.33 acres,

the Park Township parcel is 1.27 acres, and the Laketown

Township    parcel    is     0.77    acres.      It    is     reasonable        to

conclude    that     the    effect    of    detachment       will    be    quite

different when one parcel is 1,054 acres and one parcel is

a mere 0.77 acres.

     Moreover, allowing a single petition and a single vote

on detachment from one city for the addition of territory

to multiple townships does not allow voters to render a

vote in support of the addition of territory to only one

township.      MCL 168.643a requires, in relevant part, the

following:

          A question submitted to the electors of this
     state or the electors of a subdivision of this
     state shall, to the extent that it will not
     confuse the electorate, be worded so that a “yes”
     vote will be a vote in favor of the subject
     matter of the proposal or issue and a “no” vote



                                      10

       will be a vote against the subject matter of the
       proposal or issue.

       However, a single vote on detaching territory from one

city and adding the territory to multiple townships does

not allow a voter who may only favor one of the multiple

additions of territory to cast a “yes” vote.                       As stated by

this Court in Muskegon Pub Schools v Vander Laan, 211 Mich.
85, 87; 178 N.W. 424 (1920), “Separate subjects, separate

purposes,      or      independent           propositions     should    not   be

combined so that one may gather votes for the other.”                         In

Vander Laan, this Court noted that the erection of three

new school buildings showed a common purpose and were part

of a comprehensive plan to meet the educational needs of

the city.       In contrast, we find that detaching territory

from    one     city      and     adding      the      territory   to   multiple

townships does not indicate a common purpose because the

needs    and     consequences           of       the   additions   to   various

townships      may       differ    remarkably.             Combining    multiple

additions of territory in a single detachment petition so

that    there       is    only      a    single        vote   indeed    combines

independent propositions “so that one may gather votes for

the other.”

       When put into context, the text of the Home Rule City

Act is unambiguous—a petition and a vote about detachment




                                           11

must involve only one city and one township.                                    A contrary

reading    of     the     statutory         language       belies      the      fact     that

there will always be two parties to a detachment—the city

and the township.             Justice Young’s focus on the word “each”

in the statute ignores that the provisions must be read in

context.         Interpreting          the    word     “each”         to    mean   that     a

detachment petition can encompass more than one township is

contrary     to        the        statutory        language      that          relates      to

qualified electors and ignores the fact that the Home Rule

City       Act      encompasses               four        distinct             procedures–

incorporation,          consolidation,             annexation,        and      detachment.

Language     in     the      statute        that     at    first       may      appear      to

indicate     that       multiple       townships          may   be     involved        in   a

single detachment petition and a single vote must be read

in context and in consideration of the statutory language

regarding qualified electors.                      Significantly, residents of

one township are not qualified electors in a detachment

proceeding        when       it     comes     to     determining           a    change      of

boundaries       for     another      township,        and      the    statute      cannot

properly be interpreted in this manner.6



       6
       This is consistent with principles espoused in past
cases from this Court.    See, e.g., Robertson v Baxter, 57
Mich. 127, 129; 23 N.W. 711 (1885) (“No person not living in
the township has any voice in its affairs.”).



                                             12

      Further,       Justice      Young’s      reliance     on    this   Court’s

decision in Walsh v Secretary of State, 355 Mich. 570, 574;

95   NW2d    511     (1959),      is   misplaced.           Walsh    dealt       with

annexation,       not      detachment.         Notably,     in   the   multiple­

township annexation at issue in Walsh, the votes of each

territory were considered separately.                   In essence, a single

township could “veto” the annexation from taking place, no

matter how many voters approved of the annexation in other

townships.          In contrast, in the detachment procedure at

issue in these cases, the voters in a township have no

“veto”    power.          The   wishes    of    an    entire     township     could

effectively be ignored because voters in other townships

believe that a detachment would be in their best interests.

The “package” proposal in Walsh is hardly analogous to the

detachment proceedings at issue in these cases.

      Our conclusion that a single detachment petition and a

single vote on that petition may only encompass territory

to   be     added    to     one   township       is    in   accord     with      the

unambiguous statutory language.                  Thus, the Legislature is

presumed     to     have    intended     the    meaning     expressed       in   the

statute and judicial construction is not permissible.

      Finally, a writ of mandamus could be properly issued

in these cases only if plaintiffs proved that (1) they had

a clear legal right to the performance of the specific duty


                                         13

that they sought to be compelled, and (2) the Secretary of

State had a clear legal duty to perform the act.                         In re

MCI, supra at 442-443.      Because the Home Rule City Act does

not allow a single detachment petition and a single vote on

that petition to encompass territory to be detached from

one city and added to more than one township, there was no

clear legal right to have the Secretary of State authorize

each petition for a single vote.                  Therefore, there was no

clear legal duty that required the Secretary of State to

act, and the writs of mandamus were properly denied in both

cases before this Court.

                           IV. CONCLUSION

     The Home Rule City Act, MCL 117.1 et seq., does not

allow a single petition and a single vote to encompass

detachment of territory from a city for the addition of

that territory to multiple townships; thus, the Secretary

of   State   did   not    have    a     clear       legal    duty   to     act.

Therefore,     mandamus    was    not        an      appropriate     remedy.

Accordingly,    the   decisions       of    the    Court    of   Appeals   are

affirmed.

                                       Michael F. Cavanagh
                                       Clifford W. Taylor
                                       Elizabeth A. Weaver
                                       Marilyn Kelly
                                       Maura D. Corrigan
                                       Stephen J. Markman



                                      14

                     STATE OF MICHIGAN 


                          SUPREME COURT 



TOWNSHIP OF CASCO, TOWNSHIP OF COLUMBUS,

PATRICIA ISELER, and JAMES P. HOLK, 


Plaintiffs/Counter-Defendants-Appellants, 


V                                             No. 126120   


SECRETARY OF STATE,

DIRECTOR OF THE BUREAU OF ELECTIONS,

and CITY OF RICHMOND, 


Defendants-Appellees, 


and 


WALTER K. WINKLE and 

PATRICIA A. WINKLE, 


Intervening Defendants/ Counter-Plaintiffs-Appellees. 



FILLMORE TOWNSHIP, SHIRLEY GREVING,

ANDREA STAM, LARRY SYBESMA,

JODY TENBRINK, and JAMES RIETVELD, 


Plaintiffs-Appellants,

v                                             No. 126369

SECRETARY OF STATE and 

BUREAU OF ELECTIONS DIRECTOR, 


Defendants-Appellees, 


and 


CITY OF HOLLAND, 


Intervenor-Appellee. 

________________________
YOUNG, J. (concurring in part and dissenting in part).

       We granted leave to appeal in these consolidated cases

to determine whether (1) the Home Rule City Act (HRCA)1

permits          the   use    of    a     single    detachment      petition      and

election when the territory to be detached from a city is

to be transferred to more than one township and, (2) if

such       a     procedure    is     allowed       under    the    HRCA,     whether

plaintiffs2 are entitled to mandamus relief.                        I agree with

the majority that plaintiffs are not entitled to writs of

mandamus because I believe that any request for mandamus

relief is premature at this time.                          I disagree, however,

with       the    majority’s       conclusion      that     the   HRCA     does   not

permit the use of a single detachment petition and vote

thereon when transferring land to multiple townships.

       The        Legislature       was    well    aware     of    the     political

gamesmanship           that   occurs       between    municipalities         in   the

context of boundary disputes.                    Indeed, our Constitution was

changed          to    free   the       Legislature    from       this     political




       1
           MCL 117.1 et seq.
       2
       Unless otherwise indicated, “plaintiffs” will be used
to refer collectively to the plaintiffs in both of the
cases that were consolidated. Similarly, “defendants” will
be used to refer to the defendants in both cases
collectively, unless otherwise noted.



                                            2

quagmire.3           By   enacting      the        HRCA,       the     Legislature

established     a    standardized       procedure         to    effectuate        such

changes in a manner that it viewed as fair and reasonable.

A   plain    reading      of   all    relevant      language         in    the    HRCA

demonstrates that the use of a single detachment petition

when transferring land to multiple townships is permitted.

The Court of Appeals focused only on select text in the

HRCA and thereby gave the statute a particular meaning that

is insupportable when one considers all the language used

by the Legislature in the HRCA.                   Its exercise in selective

statutory      interpretation           not        only         undermines         the

Legislature’s intent in passing the HRCA, but also injects

the   judiciary—armed          only    with       ill-defined          notions      of

“fairness”     and    “justice”—as      a     referee      in    the      inherently

political, contentious, and tactical process of altering

municipal boundaries. The majority opinion, while avoiding

explicit reliance on extra-textual policy justifications,

does not, in my view, give full meaning to all the relevant

words in the statute.

      Accordingly,         I    respectfully            dissent           from     the

majority’s     conclusion       that    a     single    detachment          petition

involving     multiple     townships         is   not   permitted         under   the


      3
          See the discussion in part III(A)(1) of this opinion.



                                        3

HRCA.       In Casco Twp, I would grant the plaintiffs’ request

for declaratory relief and deny their claim for a writ of

mandamus.       In Fillmore Twp, because the plaintiffs only

sought a writ of mandamus, I would deny entirely their

request for relief.

                           I. FACTS   AND       PROCEDURAL HISTORY

        The   majority     fails    to          convey     adequately           the       true

character of the boundary disputes at issue.                                 By glossing

over much of the relevant history, the majority understates

the     inherently    political       and           calculated         nature       of    the

disputes.4

                           A. CASCO TWP         V   SECRETARY   OF   STATE

        The land at issue in this case has a long, contentious

history.       In July 1996, intervening defendants, Walter and

Patricia Winkle, filed a petition with the State Boundary

Commission (SBC) seeking to annex to the city of Richmond

approximately        157    acres     of        land     that        they     and        other


        4
        Contrary to the majority's assertion, I do not
contend that the factual background of these cases should
alter the statutory analysis. Ante at 5 n 2.    Instead, I
simply point out that the majority opinion, in my view,
inadequately describes the true tactical and strategic
character of these ongoing territorial disputes. Moreover,
the lower courts clearly believed that the ability of
villages and townships to use the HRCA to their advantage
was unfair.      Providing the full history of these
territorial disputes helps to reveal the lower courts’
policy views.



                                           4

residents owned in Casco Township and Columbus Township.

The Winkles hoped to develop their land for commercial use,

but believed that commercial development could not occur

unless their property was connected to the water and sewer

lines offered by the city of Richmond.

      Before       the   Winkles’        July       1996    petition,       however,

Columbus     Township       and    neighboring             Lenox    Township       had

entered     into    an    agreement       pursuant         to   1984 PA 425    to

transfer land from Columbus Township to Lenox Township.5                             A

similar 425 agreement was reached between Casco Township

and Lenox Township.             These 425 agreements were designed to

prevent future annexations, such as the one initiated by

the   Winkles      in    July    1996.         In   November       1997,    the    SBC

determined that the 425 agreements were invalid and decided

instead to approve the annexation petition filed by the

Winkles.6      After protracted litigation, the SBC’s decision

was eventually upheld by the Court of Appeals.7                            The Court


      5
       1984 PA 425 provides a detailed mechanism by which
municipal entities may transfer land to one another by
contract. MCL 124.21      et seq. Such intergovernmental
transfers are commonly referred to as “425 agreements.”
      6
       A referendum is not required for an annexation if the
territory to be affected includes one hundred or fewer
residents. MCL 117.9(4).
      7
       Casco Twp v State Boundary Comm, 243 Mich. App. 392;
622 NW2d 332 (2000).



                                          5

of   Appeals        found   that   the        425    agreements    between     the

townships of Columbus, Casco, and Lenox were “sham[s]” and

“essentially an attempt to avoid annexation,” and upheld

the SBC’s decision approving the annexation initiated by

the Winkles.8          In July 2001, this Court denied leave to

appeal.9

      In December 2001, plaintiffs filed a single detachment

petition with the Secretary of State, seeking to transfer

from the city of Richmond to Casco Township and Columbus

Township      the    same   land   that       was     involved    in   the   prior

annexation.10            The   disputed             territory     consisted     of


      8
           Id. at 402.
      9
           465 Mich. 855 (2001).
      10
        Under the HRCA, a detachment petition is normally
submitted to the county for certification.       MCL 117.6
However, if the territory to be affected is situated in
more than one county, certification must be sought from the
Secretary of State.     At the time that plaintiffs filed
their petitions, § 11 of the HRCA provided:

           When the territory to be affected by any
      proposed incorporation, consolidation or change
      is situated in more than 1 county the petition
      hereinbefore provided shall be addressed and
      presented to the secretary of state . . . . [MCL
      117.11.]

Because the city of Richmond is located in both St. Clair
County and Macomb County, the plaintiffs filed the
detachment petition with the Secretary of State pursuant to
§ 11.




                                         6

approximately          eighty-seven         acres       in    Casco   Township    and

seventy acres in Columbus Township.

       Unsure whether the HRCA permitted the use of a single

detachment petition to transfer land to multiple townships,

the Secretary of State requested an official opinion from

the    Attorney        General     interpreting           the     HRCA.     Citing    a

pending       lawsuit    in     Eaton       County,      Michigan,        involving   a

factually       similar        dispute,11         and   the     Attorney    General’s

policy of declining to issue opinions that might affect

ongoing litigation, the Attorney General refused to issue a

formal opinion construing the HRCA.                       However, in a May 2002

memorandum to the Department of State, Bureau of Elections,

the Attorney General's Office provided “informal advice”

regarding        the     use     of     a    single          detachment     petition.

Recognizing that there were “no cases directly on point

that        specifically       address       the        issue,”     the    memorandum

informed the Department of State that it was “reasonable to

       11
        In City of Eaton Rapids v Eaton Co Bd of Comm'rs,
(Eaton Circuit Court, Docket No. 02-235-AZ 2002), residents
of Eaton Rapids Township and Hamlin Township filed a single
detachment petition to detach land from the city of Eaton
Rapids.   Unlike the present case, however, the territory
involved in Eaton Rapids was situated in only one county,
thus eliminating the need for involvement by the Secretary
of State. In Eaton Rapids, the trial court upheld the use
of a single detachment petition.      The Court of Appeals
subsequently denied leave to appeal in an unpublished
order, entered April 16, 2002. (Docket No. 240215).




                                             7

refuse to certify” the petition.12                 The Secretary of State

subsequently    notified      the    plaintiffs          that      she     would   not

certify the detachment petition.

     The following month, the plaintiffs filed a complaint

in   the   Ingham     Circuit       Court,       seeking        declaratory        and

mandamus relief against the defendants.                         After holding a

hearing, the circuit court denied the plaintiffs’ request

for mandamus relief, ruling that the HRCA was not “patently

clear” regarding whether a single detachment petition may

be used to transfer land to more than one township.                                The

circuit    court      then   dismissed           the     plaintiffs’          lawsuit

without    having     addressed      their       request        for      declaratory

relief.

     The    plaintiffs       appealed       to    the        Court    of      Appeals,

claiming   that     the   circuit     court       erred       in     denying    their

request for mandamus relief and in dismissing their lawsuit

without deciding their request for declaratory relief.                              In

divided    opinions,      the    Court       of        Appeals       affirmed      the

judgment   of   the    circuit      court.13           The    Court      of    Appeals

majority held that the HRCA was ambiguous as to whether a

     12
       Memorandum from the Attorney General's Office to the
Department of State, Bureau of Elections (May 14, 2002).
     13
        Casco Twp v Secretary of State, 261 Mich. App. 386;
682 NW2d 546 (2004).




                                       8

single     detachment    petition         was    permitted.         Given       the

ambiguity, the majority decided that it “must consider the

object of the statute and apply a reasonable construction

that is logical and best accomplishes the HRCA’s purpose.”14

      Acknowledging      that      there        was   “no    case       law    that

directly addresse[d] the current situation,”15 the majority

concluded that it was “clearly unfair” to allow the use of

a   single    detachment     petition         when    transferring       land   to

multiple townships.16           Accordingly, the Court of Appeals

denied the plaintiffs’ request for mandamus relief.                             The

Court of Appeals further held that the circuit court had

“implicitly” denied the plaintiffs’ request for declaratory

relief     and   affirmed    the    circuit       court’s     ruling      denying

declaratory      relief.17         The    dissent      disagreed        with    the

majority’s conclusion that the HRCA was ambiguous and noted

that the plain text of the HRCA permitted the use of a

single     detachment    petition        to   transfer      land   to    multiple




      14
           Id. at 392-393.
      15
           Id. at 393.
      16
           Id. at 394.
      17
           Id. at 395.




                                         9

townships.     We granted leave to appeal and consolidated the

case with Fillmore Twp v Secretary of State.18

                             B. FILLMORE TWP         V   SECRETARY   OF   STATE

      As with the territory involved in the companion case

of Casco Twp v Secretary of State, the disputed territory

in this case also has a complex history.                             In 1997, Fillmore

Township     and    the       city       of     Holland        entered          into     a    425

agreement through which land in Fillmore Township was to be

transferred        to    Holland.               Pursuant        to        the      referendum

provision in 1984 PA 425, qualified electors in Fillmore

Township filed a petition calling for a referendum on the

425   agreement         with       the    city        of    Holland.              The    voters

ultimately defeated the 425 agreement in the referendum.

      Several months after the 425 agreement was defeated,

in    late    1998,      landowners             in       Fillmore         Township           filed

petitions with the SBC to annex approximately 1,100 acres

to the city of Holland.                   The SBC approved the annexation,

thereby      transferring            approximately              1,100           acres        from

Fillmore     Township         to    Holland.               Seeking        to    reverse       the

annexation     effected         by       the    SBC’s        decision,          in      February

2000, electors in Fillmore Township filed a petition with

the   Secretary         of     State      to         detach    the        land       that     was


      18
           471 Mich. 890 (2004).



                                               10

previously annexed.             In August 2000, voters in Fillmore and

Holland defeated the detachment proposal by a vote of 3,917

to 2,614.

     In    October       2002,       the    plaintiffs      submitted        a    single

detachment       petition       to    the     Secretary         of   State,19      again

hoping to detach from the city of Holland the territory

that was previously annexed from Fillmore Township.                                   In

addition        to     the      Fillmore          Township-city         of       Holland

detachment,          however,      the     petition        also      included      three

smaller detachments by which land would be detached from

the city of Holland and added to Laketown Township, Park

Township, and Holland Charter Township.                           Because the HRCA

provides        that    “the       whole     of     each    city,      village,        or

township” to be affected by the detachment is entitled to

vote,20    by    adding      the     additional         three   townships        to   the

single     detachment          petition,          the    voting      base    for      the

detachment election was greatly expanded.

     The     following         table       summarizes       the      acreage     to   be

transferred by the detachment and the number of voters that




     19
       Certification by the Secretary of State was required
under § 11 of the HRCA because the city of Holland is
situated in both Ottawa County and Allegan County.
     20
          MCL 117.9 (emphasis added).



                                            11

would        be   added   to   the   voting     base   by   including   each

additional township in the single detachment petition:21


         Municipality                  Acres To Be      Registered Voters
                                      Received from      (as of November
                                     the Detachment           2002)


City of Holland                          -----                 19,771


Fillmore Township                        1,054                 1,854


Laketown Township                            0.77              4,166


Holland Charter Township                     3.33              15,221


Park Township                                1.27              11,989



Thus,        by   including    the   three     additional   townships   and

detaching only an extra 5.37 acres, the voting base of the

district to be affected would be expanded by an additional

31,376 voters over what the voting base would be if only

Fillmore Township and the city of Holland were involved.

        In November 2002, the Secretary of State refused to

certify the detachment petition, relying on the September

2002 decision by the circuit court disallowing the use of a

single detachment petition in Casco Twp.                    In response to


        21
             See brief of city of Holland at 9-10.



                                       12

the Secretary of State’s refusal to certify the petition,

the plaintiffs filed an original mandamus action in the

Court        of   Appeals   seeking     to       have   the    Court     order       the

Secretary of State to certify the petition and schedule an

election.             The   Court     of         Appeals    ordered      that        the

plaintiffs’ case be held in abeyance pending its resolution

of Casco Twp.           In March 2004, the Court of Appeals issued

its opinion in Casco Twp, affirming the circuit court’s

decision          disallowing   the     use        of   a     single     detachment

petition.          Citing its opinion in Casco Twp, the Court of

Appeals then denied the plaintiffs mandamus relief by order

in May 2004.22          We granted leave to appeal and consolidated

the case with Casco Twp v Secretary of State.23

                            II. Standard of Review

        Whether       the   HRCA    permits          the    use   of     a     single

detachment petition to transfer land to multiple townships

is   a       matter    of   statutory        interpretation,           which    is     a

question of law that is reviewed by this Court de novo.24


        22
       Fillmore Twp v Secretary of State, unpublished order
of the Court of Appeals, entered May 6, 2004 (Docket No.
245640).
        23
             471 Mich. 890 (2004).
        24
       Mann v St Clair Co Rd Comm, 470 Mich. 347, 350; 681
NW2d 653 (2004); Peden v Detroit, 470 Mich. 195, 200; 680
NW2d 857 (2004); Gladych v New Family Homes, Inc, 468 Mich
                                              (continued…)


                                           13

The constitutionality of the HRCA’s detachment procedure is

also a question of law that is subject to review de novo.25

This Court reviews a lower court’s decision regarding a

request for mandamus relief for an abuse of discretion.26

                              III. ANALYSIS

              A. THE HRCA   AND THE   SINGLE DETACHMENT PROCEDURE

                            1.HISTORY   OF THE   HRCA

     The HRCA, enacted in 1909, is an intricate statute

that has been amended in piecemeal fashion numerous times

over the past century.        Before the enactment of the HRCA,

the Legislature directly enacted municipal boundary changes

on   a    case-by-case   basis        through     special   legislation.

Delegates    to   the    1907-1908        constitutional      convention

recognized the substantial burden this process imposed, as

well as the confusion that resulted from hundreds of pieces




(…continued)

594, 597; 664 NW2d 705 (2003); Silver Creek Drain Dist v 

Extrusions Div, Inc, 468 Mich. 367, 373; 663 NW2d 436

(2003). 

     25
        Taxpayers of Michigan Against Casinos v Michigan,
471 Mich. 306, 317-318; 685 NW2d 221 (2004); Wayne Co v
Hathcock, 471 Mich. 445, 455; 684 NW2d 765 (2004); DeRose v
DeRose, 469 Mich. 320, 326; 666 NW2d 636 (2003).
     26
        Baraga Co v State Tax Comm, 466 Mich. 264, 268-269;
645 NW2d 13 (2002); In re MCI Telecom Complaint, 460 Mich.
396, 443; 596 NW2d 164 (1999).




                                  14

of such special legislation.          The convention’s Address to

the People stated:

            One of the greatest evils brought to the
         attention of the Convention was the abuse
         practiced     under      local     and    special
         legislation. The number of local and special
         bills passed by the last legislature was four
         hundred fourteen, not including joint and
         concurrent resolutions.     The time devoted to
         the consideration of these measures and the
         time required in their passage through the
         two houses imposed a serious burden upon the
         state.      This    section    [prohibiting   the
         enactment of special acts when a general act
         can be made applicable], taken in connection
         with the increased powers of local self­
         government granted to cities and villages in
         the revision, seeks to effectively remedy
         such condition. . . . The evils of local and
         special legislation have grown to be almost
         intolerable,    introducing     uncertainty   and
         confusion into the laws, and consuming the
         time and energy of the legislature which
         should be devoted to the consideration of
         measures   of   a    general   character.      By
         eliminating this mass of legislation, the
         work of the legislature will be greatly
         simplified and improved.[27]

    27
        2 Proceedings & Debates, Constitutional Convention
1907, pp 1422-1423 (emphasis in original).       In their
Address to the People, the delegates were referring to
Const 1908, art 5, § 30, which provided:

          The legislature shall pass no local or
     special act in any case where a general act can
     be made applicable, and whether a general act can
     be made applicable shall be a judicial question.
     No local or special act, excepting acts repealing
     local or special acts in effect January 1, 1909
     and receiving a 2/3 vote of the legislature shall
     take effect until approved by a majority of the
     electors voting thereon in the district to be
     affected.



                                15

        Based            on     this     overwhelming            dissatisfaction             with

special          legislation            as     a     means       to    adjust       municipal

boundaries,              delegates        to       the     1907-1908         constitutional

convention           debated        whether        to    direct       the   Legislature       to

enact        a    general         municipal         boundary        statute       that   would

provide          a   framework          for    all       future       municipal      boundary

changes.             The        delegates          proposed,       and      the    people     of

Michigan         eventually            ratified,         Const     1908,    art     8,   §   20,

which provided:

                The legislature shall provide by a general
             law for the incorporation of cities, and by a
             general law for the incorporation of villages
             . . . .

        With art 8, § 20 as a constitutional mandate, the

Legislature enacted the HRCA the following year in order to

establish            a        comprehensive,            standardized        procedure        for

initiating               and      approving         all      changes         to      municipal

boundaries,                   including            incorporations,                annexations,

detachments, and consolidations.28

                              2. RELEVANT PROVISIONS      OF THE   HRCA

        As the majority correctly notes, three provisions of

the HRCA are directly relevant in the present case.                                          The



        28
       The substance of Const 1908, art 8, § 20 was carried
forward into our current Constitution as Const 1963, art 7,
§ 21.



                                                   16

detachment process is specifically authorized by § 6 of the

HRCA, which provides:

              Cities may be incorporated or territory
           detached therefrom or added thereto, or
           consolidation made of 2 or more cities or
           villages into 1 city, or of a city and 1 or
           more villages into 1 city, or of 1 or more
           cities or villages together with additional
           territory    not     included     within     any
           incorporated city or village into 1 city, by
           proceedings originating by petition therefor
           signed    by  qualified    electors   who    are
           freeholders  residing    within   the    cities,
           villages, or townships to be affected thereby
           . . . .[29]

However, because both the city of Richmond and the city of

Holland are located in more than one county, rather than

filing their detachment petitions with the county under §

6, plaintiffs in both cases were required to file their

petitions with the Secretary of State pursuant to § 11 of

the   HRCA.      At   the   time   of   the   present   lawsuits,   §   11

provided:

              When the territory to be affected by any
           proposed   incorporation,   consolidation, or
           change is situated in more than 1 county the
           petition   hereinbefore   provided   shall be
           addressed and presented to the secretary of
           state, with 1 or more affidavits attached
           thereto sworn to by 1 or more of the signers
           of said petition, showing that the statements
           contained in said petition are true, that
           each signature affixed thereto is the genuine
           signature of a qualified elector residing in
           a city, village, or township to be affected

      29
           MCL 117.6 (emphasis added).



                                    17

          by the carrying out of the purposes of the
          petition and that not less than 25 or such
          signers reside in each city, village or
          township to be affected thereby.              The
          secretary     of  state   shall   examine    such
          petition and the affidavit or affidavits
          annexed, and if he shall find that the same
          conforms to the provisions of this act he
          shall so certify, and transmit a certified
          copy of said petition and the accompanying
          affidavit or affidavits to the clerk of each
          city, village or township to be affected by
          the carrying out of the purposes of such
          petition, together with his certificate as
          above provided, and a notice directing that
          at the next general election occurring not
          less than 40 days thereafter the question of
          making the incorporation, consolidation or
          change of boundaries petitioned for, shall be
          submitted to the electors of the district to
          be affected, and if no general election is to
          be held within 90 days the resolution may fix
          a date preceding the next general election
          for a special election on the question. If he
          shall find that said petition and the
          affidavit or affidavits annexed thereto do
          not conform to the provisions of this act he
          shall certify to that fact, and return said
          petition and affidavits to the person from
          whom they were received, together with such
          certificate. The several city, village and
          township clerks who shall receive from the
          secretary      of   state   the     copies    and
          certificates above provided for shall give
          notice of the election to be held on the
          question       of    making     the      proposed
          incorporation, consolidation or change of
          boundaries as provided for in section 10 of
          this act.[30]



     30
        MCL 117.11 (emphasis added).    Effective January 1,
2005, § 11 was amended. None of the amendments is material
to the resolution of the present cases.




                                 18

     Lastly, the phrase “district to be affected,” as used

in § 11, is defined by § 9 of the HRCA:

             The district to be affected by the
          proposed   incorporation,  consolidation,  or
          change of boundaries is considered to include
          the whole of each city, village, or township
          from which territory is to be taken or to
          which territory is to be annexed.[31]

                  3. PRINCIPLES   OF   STATUTORY INTERPRETATION

     When interpreting a statute, a court’s duty is to give

effect to the intent of the Legislature based on the actual

words used in the statute.32             If the statutory language is

clear and unambiguous, no further construction is necessary

or permitted.33     The statute is enforced as written.34          It

is the duty of the judiciary to interpret, not write, the

law.35


     31
          MCL 117.9(1) (emphasis added).
     32
       Shinholster v Annapolis Hosp, 471 Mich. 540, 548-549;
685 NW2d 275 (2004).
     33
       Lansing Mayor v Pub Service Comm, 470 Mich. 154, 157;
680 NW2d 840 (2004); In re MCI, supra at 411.
     34
        Stanton v Battle Creek, 466 Mich. 611, 615; 647 NW2d
508 (2002); Huggett v Dep’t of Natural Resources, 464 Mich.
711, 717; 629 NW2d 915 (2001); Anzaldua v Band, 457 Mich.
530, 535; 578 NW2d 306 (1998); Sanders v Delton Kellogg
Schools, 453 Mich. 483, 487; 556 NW2d 467 (1996).
     35
       Koontz v Ameritech Services, Inc, 466 Mich. 304, 312;
645 NW2d 34 (2002); State Farm Fire & Cas Co v Old Republic
Ins Co, 466 Mich. 142, 146; 644 NW2d 715 (2002).




                                       19

       In    Lansing        Mayor    v    Pub       Service    Comm,      this       Court

repudiated      prior       case    law     that     held     that    a   statute      is

ambiguous if it is susceptible to more than one meaning or

if “reasonable minds can differ” regarding the statute’s

meaning.36      Instead, as this Court stated in Lansing Mayor,

a      statutory          provision       is        ambiguous        only       if     it

“‘irreconcilably            conflict[s]’          with   another     provision,        or

when    it    is        equally    susceptible        to    more     than   a    single

meaning.”37             In ascertaining whether an ambiguity exists,

therefore,          a    court     must   employ         conventional       rules      of

construction and “give effect to every word, phrase, and

clause in a statute.”38

               4. THE PLAIN TEXT OF THE HRCA PERMITS THE USE
             OF ASINGLE DETACHMENT PETITION TO TRANSFER LAND TO
                      MULTIPLE TOWNSHIPS

       At its core, the Court of Appeals opinion in Casco Twp

represents a deliberate decision to subordinate the actual

text of the HRCA in favor of the Court of Appeals’ own

abstract notions of fairness and justice.                            By choosing to

give meaning to only some of the words in the HRCA and

ignoring      others,        the    Court      of    Appeals       substituted        its

       36
            Lansing Mayor, supra at 165.
       37
            Id. at 166 (emphasis in original; citation omitted).
       38
            Id. at 165, 168; Koontz, supra at 312.




                                            20

conception of “fairness” for the policy determination made

by the Legislature in writing the HRCA.39   While this à la

carte method of statutory interpretation that focuses only

on certain words in a statute is extraordinarily effective

at allowing a court to reach a conclusion that it views as

“fair” or “just,” it is an affront to the separation of

powers principle.   As this Court has stated numerous times,

it is the duty of the judiciary to effectuate the intent of

the Legislature by giving effect to every “word, phrase,

and clause in a statute.”40




     39
        The Court of Appeals opinion is replete with
references to “fairness,” “injustice,” “prejudice,” and
“absurd results.”   Casco Twp, supra, 261 Mich App at 391,
394. The Court of Appeals stated, “In simple terms, it is
clearly unfair that citizens of one township be allowed to
vote on issues that affect another township.    Indeed, the
townships’ combined voting strength could be used to
overwhelm the city’s voting strength.” Id. at 394.

     Appellees also rely on vague notions of “fairness” and
“justice” in support of their position.    See Winkle brief
at 17 (permitting a multiple-township detachment would lead
to “absurd results which create injustice”); Secretary of
State brief at 35 (“‘[p]ublic policy requires that statutes
controlling the manner in which elections are conducted be
construed as fair as possible’”); City of Holland brief at
20 (a multiple-township detachment is “one of the most
egregious examples of . . . inherent mischief”).
     40
        Lansing Mayor, supra at 168; Koontz, supra at 312;
Wickens v Oakwood Healthcare Sys, 465 Mich. 53, 60; 631 NW2d
686 (2001).




                              21

        A close analysis of the text of the HRCA demonstrates

that      the     statute       is    not       ambiguous         and   that     a    single

detachment petition may be used to detach land from a city

and add it to multiple townships.                            Although the majority

focuses       extensively        on    §    9     of   the    HRCA,41      the       majority

notably fails to give full effect to the Legislature’s use

of the word “each” in § 9.

        The section of the HRCA under which plaintiffs filed

their        petitions,     §    11,       provides      that       “the     question        of

making        the    incorporation,              consolidation          or     change        of

boundaries          petitioned        for,       shall       be    submitted         to     the

electors of the district to be affected . . . .”42                                        Under

§ 9, the HRCA defines “the district to be affected” as

“includ[ing] the whole of each city, village, or township

from which territory is to be taken or to which territory

is   to      be   annexed.”43          By    defining         “the      district       to    be

affected” as including the whole of “each” city, village,

or     township,       the       Legislature           contemplated            that       “the

district to be affected” could include multiple townships

in a detachment proceeding.


        41
             Ante at 8. 

        42
             MCL 117.11 (emphasis added). 

        43
             MCL 117.9 (emphasis added). 




                                                22

     The word “each” is not defined in the HRCA.               Pursuant

to MCL 8.3a, undefined statutory terms are to be given

their plain and ordinary meaning, unless, of course, the

undefined word is a term of art.44          Because “each” is not a

term of art, this Court must therefore give the word its

plain meaning.         As this Court stated in Horace v City of

Pontiac,45    “[w]hen considering a nonlegal word or phrase

that is not defined within a statute, resort to a layman's

dictionary    .    .   .   is   appropriate.”46    Moreover,     it   is

appropriate       to    use     a   dictionary    from   the     period

contemporaneous to the statute’s enactment in order to give

     44
          MCL 8.3a provides:

          All words and phrases shall be construed and
     understood according to the common and approved
     usage of the language; but technical words and
     phrases, and such as may have acquired a peculiar
     and appropriate meaning in the law, shall be
     construed   and  understood   according  to  such
     peculiar and appropriate meaning.

See also Cox v Flint Bd of Hosp Managers, 467 Mich. 1, 18;
651 NW2d 356 (2002); Koontz, supra at 312; Donajkowski v
Alpena Power Co, 460 Mich. 243, 248-249; 596 NW2d 574
(1999).
     45
          456 Mich. 744; 575 NW2d 762 (1998).
     46
       Id. at 756; see also Halloran v Bhan, 470 Mich. 572,
578; 683 NW2d 129 (2004); People v Jones, 467 Mich. 301,
304; 651 NW2d 906 (2002); Stokes v Millen Roofing Co, 466
Mich. 660, 665; 649 NW2d 371 (2002); Robinson v Detroit, 462
Mich. 439, 456 n 13; 613 NW2d 307 (2000); Consumers Power Co
v Pub Service Comm, 460 Mich. 148, 163; 596 NW2d 126 (1999).




                                    23

full effect to the intent of the Legislature that enacted

the statute.47

     Although the HRCA has been amended frequently over the

past century, the relevant provisions of §§ 9 and 11 have

remained unchanged in the HRCA since 1909, the year the

HRCA was originally enacted.     The word “each” is defined by

The New American Encyclopedic Dictionary as “every one of a

number    considered     separately,     all.”48         The    Century

Dictionary defines “each” as “Being either or any unit of a

numerical    aggregate      consisting     of      two     or     more,

indefinitely.”49   Funk & Wagnalls New Standard Dictionary of

the English Language defines “each” as “Being one of two or

more . . . Every one of any number or aggregation. . . .”50


     47
        Cain v Waste Management, Inc (After Remand), 472
Mich. 236, 247; ____ NW2d ____ (2005); see also Title
Office, Inc v Van Buren Co Treasurer, 469 Mich. 516, 522;
676 NW2d 207 (2004).      Writing for the Court in Title
Office, Justice Cavanagh noted that, in construing the word
“transcript” in the 1895 Transcripts and Abstracts of
Records Act (TARA), it was proper for the Court to consult
a dictionary in use “[a]t the time of enactment of [the]
TARA.” Id. (emphasis added).
     48
        The New American Encyclopedic Dictionary, p 1575
(1907) (emphasis added).
     49
        The Century Dictionary: An Encyclopedic Lexicon of
the English Language, p 1813 (1906) (emphasis added).
     50
        Funk & Wagnalls New Standard Dictionary                 of   the
English Language, p 779 (1913) (emphasis added).




                                24

     It is clear, therefore, that the word “each,” as used

in 1909, means “all” and “every,” and plainly encompasses

multiple entities.        Indeed, by using “each” in § 9, the

Legislature    effectively     said,      as   a    definitional          matter,

that “the district to be affected” is to be comprised of

“all” or “every” city, village, or township affected by the

boundary    change.      The   “district”          is   not   limited          to   a

predetermined number, but rather includes every municipal

entity from which territory is to be taken or to which

territory is to be added.          Thus, while “the district to be

affected”     can     certainly     contain         just      two     municipal

entities, it can also include more than two entities.51

     Defendants     argue   that    the    Legislature’s            use   of    the

word “each” is not determinative because, by using “each,”

the Legislature was simply referring to the two municipal

entities    that      necessarily      must    be       involved          in    any

detachment proceeding:         the city that will lose the land




     51
       The Legislature’s use of the word “each” was not
limited solely to § 9 and the definition of “the district
to be affected.”    For example, the same provision under
which plaintiffs filed their petitions, § 11, directly
states that the Secretary of State shall transmit a
certified copy of the petition to “each city, village or
township to be affected by the carrying out of the purposes
of such petition . . . .” MCL 117.11 (emphasis added).



                                    25

and the township that will gain the land.52                       Defendants’

argument    is    unpersuasive.         Had   the     Legislature      intended

“each” to refer only to the two sides involved in a typical

detachment       proceeding—the     donor      city    and    the     recipient

township—and       not     to   multiple      recipient      townships,     the

Legislature would have used the word “both,” not “each.”53

The Legislature, however, did not limit “the district to be

affected” to only two municipal entities by using the word

“both.”      Instead,      it   deliberately     used     the    distributive

adjective “each,” thereby referring to every municipality

affected.        It   is    only   by    assuming     that    “each”     refers

exclusively to the donor and recipient municipalities in a

conventional       detachment      proceeding         that      the    majority

position may be sustained.              There is no textual basis for




     52
        The majority makes a similar, though more general,
argument.   It notes that a reading of the HRCA “contrary”
to its own “belies the fact that there will always be two
parties to a detachment—the city and the township.”   Ante
at 12 (emphasis in original). Conspicuously, the majority
neglects to give meaning to the Legislature’s use of the
word “each.”
     53
        The New American Encyclopedic Dictionary, p 580
(1907) defines “both” as “two taken together” and The
Century Dictionary: An Encyclopedic Lexicon of the English
Language, p 636 (1906) defines “both” as “The one and the
other; the two; the pair or the couple, in reference to two
persons or things . . . .”




                                        26

making this assumption or otherwise limiting the customary

meaning of “each.”54


     54
       Further examination of the text of § 11 demonstrates
that a single detachment petition may be used to transfer
land to multiple townships. For example, § 11 states, “The
several city, village and township clerks who shall receive
from the secretary of state the copies and certificates
above provided shall give notice of the election to be held
. . . .” The word “several” is defined by The New American
Encyclopedic Dictionary (1907) as “Consisting of a number;
more than two.”     The use of “several,” therefore, also
indicates that the Legislature envisioned a situation under
which a single detachment petition could be used to
transfer land to multiple townships. While it is true that
“several” can also mean “separate” or “individual”—e.g.,
“they go their several ways”—such a meaning exists only in
the context of a plurality.       “Several” only indicates
“individual” or “separate” if there is a larger collective
whole to begin with.

     At oral argument, defense counsel conceded that the
word “several,” as used in the HRCA, means “more than a
couple.”

          Justice Young:    I’m asking you to look at
     section 11 that refers near the end:        “The
     several city, village and township clerks who
     shall receive from the Secretary of State copies
     of the certificates.”    I’m looking at the term
     “several” there. Does that not indicate at least
     the potential for multiple—

          Counsel: Well again we go to kind of the
     dictionary look at the definition and “several”
     can mean one individual.

          Justice Young: Really?

          Counsel: I’m sorry, you’re talking about a
     city, village or –

          Justice Young:   Doesn’t “several” mean more
     than a couple?
                                               (continued…)


                             27

     This construction of the HRCA is bolstered by the fact

that, throughout § 11, the words “petition” and “election”

are used in the singular even though the words “each” and

“several” are used in the same sentences when modifying

“city, village or township.”       For example, § 11 states that

the Secretary of State must transmit “a certified copy of

said petition . . . to the clerk of each city, village           or

township to be affected by the carrying out of the purposes

of such petition . . . .”55             Section 11 further provides

that “[t]he several city, village and township clerks . . .

shall give notice of the election to be held . . . .”56

While it is true that MCL 8.3b states that, in construing

statutes, “[e]very word importing the singular number only



(…continued)

            Counsel:   Yes.
     55
       MCL 117.11 (emphasis added). The word “petition” is
used in the singular three other times in § 11:

          The secretary of state shall examine such
     petition and the affidavit or affidavits annexed
     . . . . If he shall find that said petition and
     the affidavit or affidavits annexed thereto do
     not conform to the provisions of this act he
     shall certify to that fact, and return said
     petition and affidavits to the person from whom
     they were received . . . .       [Id. (emphasis
     added).]
     56
          Id. (emphasis added).




                                  28

may   extend       to    and     embrace       the    plural       number,”    it    is

important     to    remember       that     MCL      8.3b     is   permissive,      not

mandatory.         MCL 8.3b states only that the singular “may”

extend to the plural.

      This Court addressed MCL 8.3b in Robinson, in which we

construed     the       phrase    “the      proximate         cause”    within      the

context of the governmental immunity statute.57                        As we noted

in Robinson, MCL 8.3b "only states that a word importing

the   singular      number       ‘may     extend’        to   the    plural.        The

statute does not say that such an automatic understanding

is required.”58          We went on to hold that MCL 8.3 “provides

that the rule stated in § 3b shall be observed ‘unless such

      57
           MCL 691.1407(2) provides:

              Except as otherwise provided in this
           section,    and    without   regard   to  the
           discretionary or ministerial nature of the
           conduct   in    question,  each   officer and
           employee of a governmental agency . . . is
           immune from tort liability for an injury to a
           person or damage to property caused by the
           officer, employee, or member while in the
           course of employment or service . . . if all
           of the following are met:

                                  *        *         *

              (c) The officer's, employee's, member's,
           or volunteer's conduct does not amount to
           gross negligence that is the proximate cause
           of the injury or damage. [Emphasis added.]
      58
           Robinson, supra at 461 n 18.




                                           29

construction would be inconsistent with the manifest intent

of the Legislature.’”59               This Court concluded that because

the Legislature chose to use the definite article “the”

within       the     phrase    “the     proximate           cause,”       it     “clearly

evince[d] an intent to focus on one cause.”60

       The same is true in the present case.                            In § 11, the

Legislature         consistently       referred         to       “petition”       in   the

singular and used the phrase “the election.”                               There is no

principled basis by which to say that “the” means “one” in

Robinson, but “the” does not mean “one” when referring to

“the election” mandated by § 11.

       Taken together, all of these textual clues demonstrate

that    the      HRCA   permits       the    use       of    a    single       detachment

petition and election when transferring land to more than

one township.           Unlike the majority, which focuses only on

select words in the HRCA, I believe that this Court is

obligated to give effect to every word the Legislature used

in writing the HRCA.               I would hold, therefore, that the

Court       of     Appeals    erred    in         finding        that   the     HRCA    is

ambiguous.              No    provision           of    the        HRCA        conflicts,

irreconcilably or otherwise, with any other provision of

       59
            Id. 

       60
            Id. at 458-459 (emphasis added). 





                                            30

the HRCA.        Nor is the HRCA equally susceptible to more than

a   single       meaning.       A    plain        reading   of     §§   9   and    11

demonstrates that the procedure used by plaintiffs in the

present cases is permissible under the HRCA.

        The majority casually dismisses this Court’s decision

in Walsh v Secretary of State,61 which explicitly recognized

and permitted a single petition for a multiple–municipality

annexation under the HRCA.                In Walsh, we examined §§ 9 and

11 of the HRCA.             The case involved an annexation by the

city of Lansing in which it sought to acquire four parcels

of land from Lansing Township and one parcel situated in

both     Lansing     Township       and     Delta     Township.         A    single

petition was filed with the Secretary of State for this

multiple-township annexation.                    Although voters in the city

of Lansing and Lansing Township approved the annexation,

voters in Delta Township did not.

        The    plaintiffs     in    Walsh        argued   that   the    annexation

attempt       was   divisible       and     that     we   should    approve       the

annexation of the parcels in Lansing Township, given that

the Lansing Township voters approved the annexation.                          This

Court        disagreed.      We     held     that     the   annexation      was     a

“package proposition” and that, under the vote tabulation

        61
             355 Mich. 570; 95 NW2d 511 (1959).




                                           31

provisions of § 9 in effect at the time, if any one of the

“voting     units”    voted       against      the     proposal,      the        whole

proposal failed.62

     While     it    is    true   that     Walsh      involved   an     analogous

annexation rather than a detachment, and that the primary

focus in Walsh was on the vote tabulation provisions of the

HRCA, not the definition of “district to be affected,” this

Court accepted the use of a single “package” petition even

though the land that was to be annexed consisted of five

distinct parcels in two separate townships.                          Accordingly,

the single petition procedure used by plaintiffs in the

present     cases     is    not     “novel”      as      defendants        contend.

Indeed, as Walsh demonstrates, this Court’s own case law

has countenanced the use of such a procedure under the HRCA

in the closely analogous annexation context.

          5. THE MAJORITY’S RELIANCE ON THE HRCA’S “QUALIFIED
          ELECTOR” REQUIREMENT AND THE ELECTION CODE IS MISPLACED

     The     majority       bases    its       holding     primarily        on     the

“qualified     elector”      requirement        in    §§   6   and    11    of    the

HRCA.63    Section 6 provides that detachment proceedings must

be initiated by


     62
          Id. at 574. 

     63
          Ante at 6-7. 





                                         32

             proceedings originating by petition therefor
             signed    by  qualified   electors   who   are
             freeholders  residing   within   the   cities,
             villages, or townships to be affected thereby
             . . . .[64]

Section 11 requires affidavits showing that

             each signature affixed [to the petition] is
             the genuine signature of a qualified elector
             residing in a city, village or township to be
             affected by the carrying out of the purposes
             of the petition and that not less than 25 of
             such signers reside in each city, village or
             township to be affected thereby.[65]

The majority concludes that any multiple-township petition

always        violates      the    “qualified         elector"     rule    because     a

signatory        who   is    a     qualified      elector     of    township      A   is

obviously not a qualified elector of township B, in that

the signatory is not a resident of the territory “to be

affected” in township B.

        The    majority’s         analysis      is    flawed.       The    “qualified

elector”        provision         of   §   11     merely    requires       that    each

signatory be a qualified elector of “a” city, village, or

township affected by the detachment and that there be at

least        twenty-five          signatures         from   “each”    municipality

affected.        It is uncontested in the present cases that at

least        twenty-five     qualified          electors    from    each    city      and

        64
             MCL 117.6 (emphasis added). 

        65
             MCL 117.11 (emphasis added). 





                                            33

township        involved    signed   the       petitions.66          What   the

majority’s argument is actually advancing is the unstated

predicate point that the “district to be affected” cannot

encompass more than one township.                  However, because the

Legislature has permitted the “district to be affected” to

include multiple townships, as the textual analysis above

and the Walsh case demonstrate, then every township that is

bundled into the single petition is necessarily “affected”

within the meaning of the “qualified voter” provision in §

11.67

        The    majority’s     reliance    on   §   643a   in   the    Michigan

Election Law, MCL 168.643a, is also misplaced.68                      While it

is true that § 643a requires electoral questions to be

submitted to voters in a “yes or no” format, there is no

        66
        Similarly, § 6 simply            requires that the signatories
be qualified electors of                  “the cities, villages, or
townships to be affected                 thereby.”     The Legislature
conspicuously referred to the            municipalities in the plural.
        67
        The majority also relies on MCL 117.13, which
states, “Territory detached from any city shall thereupon
become a part of the township or village from which it was
originally taken . . . .”     Ante at 9.    Contrary to the
majority’s assertion, this language does not prohibit the
use of a single detachment petition involving multiple
townships.   It merely delineates which municipality will
control the territory after the detachment is effectuated.
The language of § 13 applies with equal force if multiple
townships are involved in a single detachment proceeding.
        68
             Ante at 10-11.




                                     34

reason      why     a    single   detachment        petition       and      referendum

involving          multiple    townships       violates      this       requirement.

Indeed, that was the exact situation in Walsh, which held

that     the       multiple-township       annexation           was     a    “package”

proposition and not divisible.

       In fact, the precise case that the majority cites for

its § 643a rationale–Muskegon Pub Schools v Vander Laan69–

involved       a    multiple-issue       proposal        that     was    put       to   the

voters in a single “yes or no” format and upheld by this

Court.       In Vander Laan, a school district bundled bonding

proposals for three separate school buildings into a single

question       to       be   submitted   to     the      voters.            This    Court

unanimously          approved      the     use      of      the       multiple-issue

proposal.70         Although the Vander Laan Court acknowledged the

rule established in other jurisdictions that “[s]eparate

subjects,          separate    purposes,       or   independent         propositions

should not be combined [in a single electoral question] so

that one may gather votes for the other,” it noted that

there was no statutory basis for the rule in Michigan.71

Nevertheless,            the   Vander    Laan       Court       still       imposed       a

       69
            211 Mich. 85; 178 N.W. 424 (1920).
       70
            Id. at 88-89.
       71
            Id. at 87.




                                         35

“separate       subjects”          rule    and     ultimately           upheld    the

multiple-issue proposal because it “was characterized by

one common purpose . . . .”72

       I question the majority’s reliance on Vander Laan when

the    Vander    Laan     Court      itself      noted    that      there   was   no

statutory basis for the “separate subjects” electoral rule

that    it    recognized.          Rather       than    rely   on   a    judicially

created rule that was premised on policy concerns in an

unrelated       area,    I     prefer     to     base    my    analysis     of    the

multiple-township detachment procedure on the actual text

of the HRCA.            However, to the extent that Vander Laan—a

case that did not even involve the HRCA—is controlling in

the    present    cases,       I   believe      that    the    multiple-township

detachments      are     in    accord     with    its    holding        because   the

detachments are united by a “common purpose.”

                    6.       DEFENDANTS’ REMAINING ARGUMENTS

       Defendants argue that to construe the HRCA so as to

permit a single, multiple-township petition would lead to

“absurd results.”               However, in People v McIntire,73 this

Court rejected the absurd results “rule” of construction,

noting that its invocation is usually “‘an invitation to

       72
            Id. at 88. 

       73
            461 Mich. 147; 599 NW2d 102 (1999). 





                                          36

judicial lawmaking.’”74           It is not the role of this Court to

rewrite    the     law    so    that    its    resulting      policy       is   more

“logical,” or perhaps palatable, to a particular party or

the Court.       It is our constitutional role to give effect to

the intent of the Legislature by enforcing the statute as

written.75       What defendants in these cases (or any other

case) may view as “absurd” reflects an actual policy choice

adopted by a majority of the Legislature and approved by

the Governor. If defendants prefer an alternative policy

choice,    the    proper        forum   is     the    Legislature,     not      this

Court.       After       all,    the    Legislature       has      shown    little

reluctance in amending the HRCA over the past century.

     The defendants in Fillmore Twp also argue that if the

detachment    of     1.27      acres    from    the    city   of    Holland     for

addition to Park Township is permitted, it would violate

the “contiguity” rule articulated by this Court in Genesee

Twp v Genesee Co,76 a case involving an annexation of land



     74
       McIntire, supra at 156 n 2, quoting Scalia, A Matter
of Interpretation: Federal Courts and the Law (New Jersey:
Princeton University Press, 1997), p 21.
     75
        See People v Javens, 469 Mich. 1032, 1033 (2004)
(Young, J., concurring).   The exception, of course, is if
the statute is unconstitutional.
     76
          369 Mich. 592; 120 NW2d 759 (1963).




                                         37

from    Genesee     Township      to    the    city     of    Mt.    Morris.      In

Genesee Twp, this Court stated:

               “So, as to territorial extent, the idea of
            a city is one of unity, not of plurality; of
            compactness or contiguity, not separation or
            segregation. Contiguity is generally required
            even in the absence of statutory requirement
            to that effect, and where the annexation is
            left   in  the    discretion of   a  judicial
            tribunal, contiguity will be required as a
            matter of law.”[77]

Recognizing        that    the   requirement       of    contiguity        was   not

“covered      by   any    specific      provision       of    the    [HRCA],”    the

Court in       Genesee       Twp instead based its holding on non­

textual policy grounds:                “the purpose sought to be served

[by    the    HRCA]      and   the     practical      aspects       of   annexation

. . . .”78

       However,       this     Court    revisited       the    contiguity        rule

eight years later in Owosso Twp v City of Owosso.79                                We

specifically          stated     in      Owosso        that     “the       judicial

requirement of ‘contiguity’” articulated in Genesee Twp had

been “superseded” when the Legislature amended § 9 of the




       77
         Id.   at  603,   quoting                 37     Am     Jur,      Municipal
Corporations, § 27, pp 644-645.
       78
            Id. at 602.
       79
            385 Mich. 587; 189 NW2d 421 (1971).




                                         38

HRCA in 1970.80      We found that the “substantive standards”

established by the Legislature when it amended § 9 clearly

displaced the court-made contiguity rule.81                         Defendants in

the present cases would apparently have this Court ignore

the    legislative     intent     of         §     9      and    resuscitate    the

judicially created contiguity rule in the HRCA context.                           I

would decline the invitation.

                   7. CONSTITUTIONALITY          OF THE   HRCA

      Because I believe that the HRCA permits the use of a

single detachment petition involving multiple townships, it

is necessary to determine whether the HRCA’s authorization

of    such    a   procedure     is     constitutional.                  Defendants,

particularly those in Fillmore Twp, contend that bundling

numerous townships into a single petition and referendum

unconstitutionally      dilutes      the         vote     of     city   residents.82



      80
           Id. at 588-590.
      81
       Id. at 590. The Court of Appeals elaborated on this
point in Bloomfield Charter Twp v Oakland Co Clerk, 253
Mich. App. 1, 34; 654 NW2d 610 (2002).
      82
        It is worth noting that these consolidated cases do
not involve any allegations of discrimination, or the
impairment of voting rights, on the basis of race or any
other   suspect   classification.      See,  e.g.,   Gerken,
Understanding the right to an undiluted vote, 114 Harv L R
1663 (2001).   The sole issue of contention here is one of
pure numerical vote dilution.     Defendants claim that too
many township voters would be included in the voting base
                                                (continued…)


                                       39

Defendants   argue   that   such    vote   dilution   is   prohibited

under the Equal Protection Clause of US Const, Am XIV.83



(…continued)

if these referenda are allowed to proceed, to the extent

that city voters would no longer have a meaningful vote. 

     83
        While defendants allege violations of both the
federal and state equal protection clauses, they base their
vote dilution argument almost entirely on federal case law.
They cite no Michigan cases analyzing vote dilution under
Const 1963, art 1, § 2.    Instead, defendants simply state
in their brief that “Michigan courts interpret the state
equal protection clause similarly to the Fourteenth
Amendment.” City of Holland brief at 39.

     It is important to note that the text of our state
Equal Protection Clause is not entirely the same as its
federal counterpart:

     US Const, Am XIV provides in pertinent part:

          No State shall make or enforce any law which
     shall abridge the privileges or immunities of
     citizens of the United States; nor shall any
     State deprive any person of life, liberty, or
     property, without due process of law; nor deny to
     any person within its jurisdiction the equal
     protection of the laws. [Emphasis added.]

     Const 1963, art 1, § 2 provides:

          No   person   shall   be denied   the   equal
     protection of the laws; nor shall any person be
     denied the enjoyment of his civil or political
     rights or be discriminated against in the
     exercise thereof because of religion, race, color
     or   national   origin.   The  legislature   shall
     implement     this    section    by    appropriate
     legislation.

See also Lind v Battle Creek, 470 Mich. 230, 234-235; 681
NW2d 334 (2004) (Young, J., concurring).

                                                       (continued…)


                                   40

     Given the facts surrounding defendants’ vote dilution

claim,     it    is   easy    to       understand     their     argument.       As

discussed in part I(B) of this opinion, it is obvious, for

example, that the plaintiffs in Fillmore Twp deliberately

included the three additional townships—Laketown, Holland

Charter,        and   Park—as      a    means    to    equalize    the      voting

disparity        between     the       city     of    Holland    and     Fillmore


(…continued)
     Therefore, it is insufficient for defendants to rely
solely on federal case law regarding vote dilution, or
Michigan cases interpreting the federal Equal Protection
Clause, and then boldly announce that Const 1963, art 1, §
2 provides the same protections against vote dilution as US
Const, Am XIV.

     Because defendants have failed to address vote
dilution directly under Const 1963, art 1, § 2, I decline
to examine the issue.    As this Court stated in Mitcham v
Detroit, 355 Mich. 182, 203; 94 NW2d 388 (1959):

          It is not enough for an appellant in his
     brief simply to announce a position or assert an
     error and then leave it up to this Court to
     discover and rationalize the basis for his
     claims, or unravel and elaborate for him his
     arguments, and then search for authority either
     to sustain or reject his position. The appellant
     himself must first adequately prime the pump;
     only then does the appellate well begin to flow.

     Moreover, the constitutional provision upon which
defendants base their argument, Const 1963, art 1, § 2, was
not relied on by the Court of Appeals. It was Const 1963,
art 1, § 1 that the Court of Appeals referenced in its
opinion. Casco Twp, supra, 261 Mich App at 394 n 27.

     Accordingly, I analyze defendants’ vote dilution
argument solely under US Const, Am XIV—the issue that was
fully briefed by the parties.



                                          41

Township.        In the initial August 2000 detachment vote that

included only the city of Holland and Fillmore Township,

voters rejected the detachment by a vote of 3,917 to 2,614

(approximately       sixty   percent       against,    forty       percent    in

favor).      Recognizing that the number of voters in the city

of   Holland      exceeded   the    number       of   voters      in    Fillmore

Township by 19,771 to 1,854, almost a 10.7 to 1 margin, the

plaintiffs bundled the three additional townships into the

petition     by   seeking    to   detach    an    additional       5.37     acres

(0.77 acres for Laketown Township, 3.33 acres for Holland

Charter Township, and 1.27 acres for Park Township).                          By

doing so, the plaintiffs were able to add an additional

31,376 township voters to the voting base of the “district

to be affected” and thereby exceed the voting base of the

city of Holland.          In order to evaluate defendants’ claims

of   unconstitutional        vote    dilution—an           issue       on   which

Michigan courts have been relatively silent—it is necessary

to explore briefly the history of federal vote dilution law

under      the    Equal   Protection       Clause     of    the        Fourteenth

Amendment.84


      84
        As an initial matter, it is important to note that
the state action requirement under Fourteenth Amendment
jurisprudence is satisfied here.    Although the detachment
petitions in both cases were circulated and signed by
private citizens, the involvement of the Secretary of State
                                               (continued…)


                                     42

      The     idea     of     “vote    dilution”85         as    a      cognizable

constitutional         harm     originated          in     the        context    of

congressional        and    state   legislative          apportionment       cases.

Initially,      courts       refused   to     get        involved      in    claims

regarding vote dilution.            The issue was viewed as best left

for the political process and considered nonjusticiable.

The   leading    case       establishing     this    view       was    the   United

States Supreme Court’s decision in Colegrove v Green,86 in



(…continued)

in certifying the petitions and ordering local authorities

to hold elections is sufficient to constitute state action. 

See, e.g. Ellison v Garbarino, 48 F3d 192, 195 (CA 6, 1995)

(“running elections” is a “typical example[ ]” of state

action). 

      85
           Professor Melvyn R. Durchslag has noted:

           Voter dilution cases fall into two broad
      categories. First, there are those in which
      dilution occurs because (1) some persons are
      given votes weighted more heavily than others
      similarly situated merely on the basis of
      residence, (2) votes are weighted according to a
      factor which the state determines is reflective
      of “interest,” or (3) persons are excluded
      altogether from voting because the state deems
      them to be “uninterested.” Second, there are
      those in which dilution occurs because equal
      franchise is granted to persons allegedly without
      interest, or with significantly less interest
      than other voters. [Durchslag, Salyer, Ball, and
      Holt: Reappraising the right to vote in terms of
      political “interest” and vote dilution, 33 Case W
      Res L R 1, 38-39 (1982) (emphasis in original).]
      86
           328 U.S. 549; 66 S. Ct. 1198; 90 L. Ed. 1432 (1946).




                                       43

which         voters     challenged             the     Illinois       congressional

districting scheme because several of the districts were

comprised of larger populations than others.                           Stating that

the   harm      was     one   to    “Illinois         as   a     polity”    and    not   a

private        wrong,    the       Court    refused         to    intervene.87           In

rejecting the notion that the Court should get involved in

what it viewed as a political question, Justice Frankfurter

wrote        that    “[c]ourts     ought        not   to    enter    this    political

thicket.”88          He went on to note:

                The remedy for unfairness in districting
             is to secure State legislatures that will
             apportion properly, or to invoke the ample
             powers of Congress. . . .   The Constitution
             has left the performance of many duties in
             our governmental scheme to depend on the
             fidelity of the executive and legislative
             action and, ultimately, on the vigilance of
             the people in exercising their political
             rights.[89]

        However, approximately fifteen years after Colegrove,

the Supreme Court reversed course in the landmark case of

Baker v Carr.90           In Baker, the Court was presented with a

constitutional           challenge         to     the      apportionment          of   the


        87
             Id. at 552. 

        88
             Id. at 556. 

        89
             Id. 

        90
             369 U.S. 186; 82 S. Ct. 691; 7 L. Ed. 2d 663 (1962). 





                                            44

Tennessee          General        Assembly.              Despite       significant

demographic         shifts      that   occurred         within   Tennessee,      the

state had not reapportioned its legislative districts in

over sixty years.               Voters filed suit and claimed that, in

light        of   the   drastic    change       in   population,       the   state’s

failure to reapportion the General Assembly amounted to a

violation         of    their     equal   protection        rights      under    the

Fourteenth Amendment.

        The Court rejected the “political question” rationale

used in Colegrove and held that the issue presented by the

voters was justiciable.                Justice Brennan, writing for the

Court,        stated    that    “the   mere      fact    that    the   suit     seeks

protection of a political right does not mean it presents a

political question.”91             The Court went on to hold that the

Equal Protection Clause provided a proper vehicle by which

to challenge the Tennessee apportionment system.92                            In its


        91
             Id. at 209.
        92
         Id. at 237.     Commentators have questioned the
Supreme Court’s reliance on the Equal Protection Clause in
Baker, suggesting, instead, that the Republican Form of
Government Clause, US Const, art IV, § 4, would have been
more appropriate.     As Judge Michael W. McConnell has
written:

             A districting scheme so malapportioned that
        a minority faction is in complete control,
        without regard to democratic sentiment, violates
        the basic norms of republican government.     It
                                                 (continued…)


                                          45

sweeping holding, the Court did not provide any guidelines

regarding how the Equal Protection Clause should be applied

to voting rights cases nor establish any standards by which



(…continued)
     would thus appear to raise a constitutional
     question under Article IV, Section 4, which
     states that “the United States shall guarantee to
     every State in this Union a Republican Form of
     Government.”   Constitutional standards under the
     Republican Form of Government Clause are ill­
     developed, but surely a government is not
     “republican” if a minority faction maintains
     control, and the majority has no means of
     overturning it.     [McConnell, The redistricting
     cases:     Original     mistakes   and    current
     consequences, 24 Harv J L & Pub Policy 103, 105­
     106 (2000).]

    Professor Pamela S. Karlan has noted:

         [T]he doctrinal move to one person, one vote
    was in no sense compelled, either by precedent or
    by the absence of any alternative avenues to
    judicial oversight. The decision to rely on the
    Equal Protection Clause, rather than on the
    Guaranty Clause, has always puzzled me. Justice
    William Brennan’s explanation—that there was
    precedent       suggesting       the       general
    nonjusticiability of the Guaranty Clause—would
    make more sense if not for the fact that there
    was also absolutely square precedent refusing to
    entertain   malapportionment  claims   under   the
    Fourteenth Amendment [citing Colegrove].    If the
    Court had to overrule some precedent to review
    apportionment and the refusal to reapportion,
    then why was overruling Fourteenth Amendment
    precedent—and developing a unique set of equal
    protection principles that apply nowhere else in
    constitutional   law—the   superior  alternative?
    [Karlan, Politics by other means, 85 Va L R 1697,
    1717-1718 (1999).]




                            46

to implement the new role for the judiciary in such cases.

Instead, the Court simply stated, “Nor need the [voters

challenging the apportionment], in order to succeed in this

action, ask the Court to enter upon policy determinations

for   which   judicially   manageable      standards   are   lacking.

Judicial standards under the Equal Protection Clause are

well developed and familiar . . . .”93

      With Baker creating the opening, courts soon began to

wade head-high into the thicket of vote dilution claims.

      93
         Baker, supra at 226.        In dissent, Justice
Frankfurter sharply criticized the Court for casting aside
the “political question” rationale of Colegrove.        He
challenged the majority’s conclusion that courts were
equipped to handle such voting rights cases.       Justice
Frankfurter stated:

            The Framers carefully and with deliberate
      forethought refused . . . to enthrone the
      judiciary.    In this situation, as in others of
      like nature, appeal for relief does not belong
      here.    Appeal must be to an informed, civically
      militant electorate. . . .

                      *      *         *

           Unless judges, the judges of this Court, are
      to make their private views of political wisdom
      the measure of the Constitution—views which in
      all honesty cannot but give the appearance, if
      not reflect the reality, of involvement with the
      business of partisan politics so inescapably a
      part     of    apportionment       controversies—the
      Fourteenth   Amendment,    “itself    a   historical
      product,”   provides    no   guide    for   judicial
      oversight of the representation problem. [Id. at
      270, 301-302 (citation omitted).]




                                 47

Two years after Baker, the Supreme Court decided Wesberry v

Sanders94     and Reynolds v Sims,95          which established, as a

fundamental tenet of equal protection jurisprudence, the

“one-person, one-vote” standard for congressional districts

and     state    legislative      districts,         respectively.             In

Reynolds, the Court stated that “the overriding objective

must    be    substantial      equality      of   population        among     the

various      districts,   so   that    the    vote    of     any    citizen   is

approximately equal in weight to that of any other citizen

in the State.”96

       The Court later made the one-person, one-vote standard

applicable to local governments in Avery v Midland Co.97                       In

Avery, the Court invalidated the apportionment system for

the Commissioners Court of Midland County, Texas, because

it consisted of “single-member districts of substantially

unequal population,” which favored rural voters over city

voters.98         The     Court    reasoned          that,     because        the

Commissioners       Court       exercised         “general         governmental

       94
            376 U.S. 1; 84 S. Ct. 526; 11 L. Ed. 2d 481 (1964).
       95
            377 U.S. 533; 84 S. Ct. 1362; 12 L. Ed. 2d 506 (1964).
       96
            Id. at 579.
       97
            390 U.S. 474; 88 S. Ct. 1114; 20 L. Ed. 2d 45 (1968).
       98
            Id. at 475-476.




                                      48

powers”99 and its actions had a “broad range of impacts on

all the citizens of the county,”100 the one-person, one vote

standard should apply.101

     As     Wesberry,    Reynolds,     Avery,   and     their   progeny

demonstrate, the one-person, one-vote standard has become a

well-established         principle      in      equal       protection

jurisprudence.     At the same time, two notable exceptions to


     99
         Id. at 476, 484-485.       Under Texas law, the
Commissioners   Court    possessed   wide-ranging   powers,
including the authority to appoint officials and fill
vacancies in county offices, contract on behalf of the
county, build roads, administer welfare programs, run
elections, issue bonds, set tax rates, and adopt the county
budget. Id. at 476.
     100
           Id. at 483.
     101
         Id. at 484-485.    After Avery, the Supreme Court
struck down numerous other local voting arrangements. See
Kramer v Union Free School Dist No 15, 395 U.S. 621; 89 S. Ct.
1886; 23 L. Ed. 2d 583 (1969) (invalidating a New York law
that restricted voting in school district elections to
owners and lessees of taxable property within the school
district and to parents of children attending the schools);
Cipriano v City of Houma, 395 U.S. 701; 89 S. Ct. 1897; 23 L. Ed.
2d 647 (1969) (invalidating a state law that limited the
vote in a municipal bond election to taxpayers); City of
Phoenix v Kolodziejski, 399 U.S. 204; 90 S. Ct. 1990; 26 L. Ed.
2d 523 (1970) (same); Hadley v Junior College Dist of Metro
Kansas City, 397 U.S. 50; 90 S. Ct. 791; 25 L. Ed. 2d 45 (1970)
(applying the one-person, one-vote standard to a junior
college electoral district); Bd of Estimate of New York
City v Morris, 489 U.S. 688; 109 S. Ct. 1433; 103 L. Ed. 2d 717
(1989) (invalidating the city of New York’s Board of
Estimate because each of the five New York City borough
presidents possessed an equal vote on the Board, even
though the boroughs had “widely disparate populations”).




                                 49

the one-person, one-vote rule are just as firmly entrenched

in equal protection analysis.             The first involves so-called

“special      purpose      districts.”        Under       this     exception,

electoral districts that serve a specialized purpose, such

as   a     water    storage   district,     are    exempt        from     strict

scrutiny      and    the    rigid   one-person,       one-vote          standard

because they perform functions that “‘so disproportionately

affect different groups that a popular election’” is not

warranted.102

     The second, and more relevant, exception to the one­

person,     one-vote    standard    involves      changes    to     municipal

boundaries.         Indeed,   the   Supreme       Court    recognized       the

unique nature of boundary changes as early as 1907 in the

seminal case of Hunter v Pittsburgh,103 nearly sixty years

before the one-person, one-vote standard was established.

In Hunter, the city of Allegheny was annexed to the city of


     102
        Salyer Land Co v Tulare Lake Basin Water Storage
Dist, 410 U.S. 719, 728-729; 93 S. Ct. 1224; 35 L. Ed. 2d 659
(1973), quoting Hadley, supra at 56. Nearly a decade after
Salyer, in Ball v James, 451 U.S. 355; 101 S. Ct. 1811; 68 L. Ed.
2d 150 (1981), the Supreme Court extended the Salyer
“special purpose district” exception to a water district
that served many urban customers (including the city of
Phoenix), unlike the district in Salyer, which served
mostly agricultural users.   See also Briffault, Who rules
at home?: One person/One vote and local governments, 60 U
Chi L R 339, 359-360 (1993).
     103
           207 U.S. 161; 28 S. Ct. 40; 52 L. Ed. 151 (1907).



                                    50

Pittsburgh.        Under state law, the votes in both cities on

the annexation were aggregated.           Voters in Allegheny, who

were greatly outnumbered by voters in Pittsburgh, claimed

that    their     votes   were   unconstitutionally   diluted.   The

Supreme Court rejected the dilution claim and held that

states have complete control over municipalities:

                The State, therefore, at its pleasure may
             modify or withdraw all such powers, may take
             without compensation such property, hold it
             itself, or vest it in other agencies, expand
             or contract the territorial area, unite the
             whole   or  a    part   of it  with   another
             municipality, repeal the charter and destroy
             the corporation. All this may be done,
             conditionally or unconditionally, with or
             without the consent of the citizens, or even
             against their protest. In all these respects
             the State is supreme, and its legislative
             body, conforming its action to the state
             constitution, may do as it will, unrestrained
             by any provision of the Constitution of the
             United States. Although the inhabitants and
             property owners may by such changes suffer
             inconvenience, and their property may be
             lessened in value by the burden of increased
             taxation, or for any other reason, they have
             no right by contract or otherwise in the
             unaltered or continued existence of the
             corporation or its powers, and there is
             nothing in the Federal Constitution which
             protects    them     from  these    injurious
             consequences. The power is in the State and
             those who legislate for the State are alone
             responsible for any unjust or oppressive
             exercise of it.[104]



       104
             Id. at 178-179.




                                    51

      This Court fully embraced the rationale of Hunter in

Midland Twp v State Boundary Comm.105               The case involved an

equal protection challenge to provisions of the HRCA that

provided     for   a   referendum    if     the    area    to   be   affected

included more than one hundred persons, but excluded the

possibility     of     a   referendum     when    one    hundred     or   fewer

persons were affected.           In rejecting the equal protection

argument, Justice Levin, writing for the Court, directly

relied on Hunter and held, “No city, village, township or

person has any vested right or legally protected interest

in the boundaries of such governmental units.”106

      Although Hunter preceded the establishment of the one­

person, one-vote standard by half a century, its holding

has     endured        throughout         modern        equal      protection

jurisprudence.107          Indeed, municipal boundary changes have


      105
            401 Mich. 641, 664-666; 259 NW2d 326 (1977).
      106
         Id. at 664 (emphasis added).      See also Rudolph
Steiner School of Ann Arbor v Ann Arbor Charter Twp, 237
Mich. App. 721, 736; 605 NW2d 18 (1999) (“‘No . . . person
has any vested right or legally protected interest in the
boundaries of . . . governmental units.’       Changing the
boundaries of political subdivisions is a legislative
question. The Legislature is free to change city, village,
and township boundaries at will.” [citations omitted].).
      107
        Holt Civic Club v City of Tuscaloosa, 439 U.S. 60,
71; 99 S. Ct. 383; 58 L. Ed. 2d 292 (1978) (“[W]e think that
[Hunter] continues to have substantial constitutional
significance  in  emphasizing  the  extraordinarily   wide
                                              (continued…)


                                    52

traditionally been exempted from the one-person, one-vote

rule    and     strict   scrutiny    review.108   This   issue   was

addressed in detail by the Supreme Court in the leading

case of Town of Lockport v Citizens for Community Action at

the Local Level, Inc,109       which involved a claim by city

voters that their votes were unconstitutionally diluted by

rural voters.



(…continued)

latitude that States have in creating various types of

political   subdivisions and conferring authority  upon

them.”). 

       108
         Note, Interest exceptions to one-resident, one-
vote: Better results from the Voting Rights Act?, 74 Tex L
R 1153, 1168-1169 (1996) (“Even after political questions
like that in Hunter were found to be justiciable, the Court
has generally adhered to the rule of Hunter to decide equal
protection challenges to jurisdictional boundary changes.
Defining residency is a matter of state discretion subject
only to rational basis review.”).       See also Briffault,
supra at 342-343 (“Boundary change[s] . . . have been
defined as largely outside the scope of constitutional
protection. This has limited the impact of one person/one
vote    on   many    traditional   state-authorized   local
arrangements, preserving considerable flexibility for state
regulation of governance at the local level.”).

     In 1992, the California Supreme Court held that
rational basis review applies to limitations on the right
to vote when a municipal boundary change is at issue.
Sacramento Co Bd of Supervisors v Sacramento Co Local
Agency Formation Comm, 3 Cal 4th 903; 838 P2d 1198; 13 Cal
Rptr 2d 245 (1992).    In doing so, the California Supreme
Court reversed precedent that held that strict scrutiny was
applicable. Id. at 917-922.
       109
             430 U.S. 259; 97 S. Ct. 1047; 51 L. Ed. 2d 313 (1977).




                                    53

       In Lockport, Niagara County, New York, sought to amend

its charter in order to provide for a strong form of county

government headed by a county executive.                       New York law

provided that such an amendment could only become effective

upon    approval     by    separate     majorities      of   the   voters   who

lived in the cities within the county and of the voters who

lived outside the cities.               The amendment to the charter

failed both times that it was put to a vote.                       Although a

majority of the city voters and a majority of the overall

votes    cast      were   in   favor   of     the   amendment,     a   separate

majority of non-city voters in favor of the amendment was

never achieved in either election.                  Residents of the cities

filed suit, claiming that the concurrent-majority voting

scheme       unconstitutionally        diluted      their    voting    strength

because       it    gave       a   small      number    of     rural     voters

disproportionate voting strength.

       The     Supreme     Court    unanimously        rejected    the    equal

protection challenge.110            In upholding the New York voting

scheme, the Court focused on two points.                     First, it found

that the Reynolds line of cases dealing with one person,

one vote in the context of legislative representation were


       110
          Chief Justice Burger concurred in the judgment,
but did not write a separate opinion.




                                        54

of “limited relevance” in analyzing the “single-shot” type

of referendum facing the voters in Niagara County because

the “expression of voter will is direct” in a referendum.111

Second,     the     Court     found    significant         the    fact     that   the

voters within the cities and those outside the cities would

be   affected       differently       if    the    county    were    to     adopt    a

county executive model of government.112                    The Court directly

compared      the      situation      at     hand    to     one     involving       an

annexation        of   land    by     municipalities        and     the    distinct

interests that would exist in such a context.113                            Applying

rational basis review, the Court went on to hold that the

statute’s      concurrent-majority                voting    provision        merely

recognized        “substantially       differing       electoral         interests”

and that it did not amount to a violation of the Equal

Protection Clause.114

      Lockport         is   particularly          instructive       in     resolving

defendants’        equal      protection         claims.         Similar    to    the


      111
            Lockport, supra at 266.
      112
            Id. at 269-272.
      113
         Id. at 271.    See Briffault, Voting rights, home
rule, and metropolitan governance: The secession of Staten
Island as a case study in the dilemmas of local self-
determination, 92 Colum L R 775, 797-798 (1992).
      114
            Lockport, supra at 272-273.




                                           55

Niagara       County         referendum        in     Lockport,         the     detachment

elections         in    the     present       cases       are     also    “single-shot”

referenda,         thus        marginalizing             much     of     the     rationale

surrounding            the    Reynolds        line       of     cases    pertaining        to

legislative        representation.                  The   expressed           will   of   the

voters       in   the        detachment       elections         will     be    direct     and

unfiltered.

       Like       the    Supreme        Court       in    Lockport,       I     also      find

significant the existence of disparate electoral interests

between city and township residents.                            In the present cases,

it is undisputed that the voters in the townships and those

in     the    cities         have     “substantially             differing       electoral

interests.”              If      the     detachments             are     approved,        one

municipality           will    lose     land    and       others       will    gain    land,

thereby implicating divergent interests in the city and the

townships on a wide range of issues, including police and

fire protection, school districts, taxes, sewer systems,

road         construction,             commercial             development,           garbage

collection, etc.115 Indeed, the majority itself recognizes

this     fact      by        noting     the     “potential         for        dramatically




       115
             See, e.g., Lockport, supra at 269-271.




                                              56

different           consequences”          among     municipalities         if   the

detachments are permitted.116

        Given these differing electoral interests, I believe

it is rational for the Legislature to permit the use of a

single        detachment      petition      to     transfer   land     to   multiple

townships and that such a procedure does not violate the

Equal Protection Clause.                   As the parties noted in their

briefs        and    at    oral     argument,      boundary    disputes      between

townships           and    cities    are    nothing     new.         Indeed,     such

gamesmanship is not only commonplace, but to be expected

given         the    inherently      valuable       nature    of     land   in   our

society.             For    example,       cities    often     craft    annexation

proposals with surgical precision so that the territory to

be acquired from a township contains one hundred or fewer

inhabitants and is thus exempt from a public referendum.117


        116
              Ante at 10.
        117
        Amicus brief of the Michigan Townships Association
at 2-3. As discussed in n 6 of this opinion, an annexation
of territory that contains one hundred or fewer residents
is subject only to approval by the SBC. MCL 117.9(4).

     Justice Levin recognized the gamesmanship that occurs
between cities and townships in Midland Twp, supra at 679,
stating that “[c]ity and township strategies based on [the
one hundred-resident referendum threshold] are unavoidable.
In general, the city will seek to limit the area proposed
for annexation so that there are insufficient residents for
a referendum and the township will seek to extend the area
to require a referendum. The motive or purpose of the city
                                               (continued…)


                                            57

By repeating this process numerous times, a city may be

able to acquire large amounts of land without ever seeking

approval from voters.

       In light of such tactical territorial disputes between

cities       and     townships,     it     is    not   irrational       for    the

Legislature to permit several townships to amplify their

voting strength by combining several different parcels into

a     single       detachment      petition.           In    fact,     with    the

significant population disparities that exist between large

cities and small townships, such a bundled petition may be

the    only       way     that   certain       detachments    could     ever    be

effectuated.            By permitting several townships to combine

efforts in a single petition, the Legislature has simply

recognized         that    differing     electoral     interests      exist    and

that, occasionally, similar entities will need to combine

forces       in    order    to   have    any    meaningful     opportunity      at

advancing          their    interests      and     achieving     the     various

boundary changes authorized under the HRCA.118                         I believe



(…continued)

or township in drawing the proposed boundaries or                               in   

requesting a revision of boundaries is not material.” 

       118
        In addition to minimizing the effects of population
disparities between cities and townships, there are
numerous other reasons why the Legislature may have
permitted the use of a single petition to transfer land to
multiple townships.   For example, it is possible that the
                                               (continued…)


                                         58

that     such    a   view   by    the     Legislature    is   entirely

reasonable.119

       Lockport and Hunter demonstrate that the one-person,

one-vote     standard   does     not     apply   in   cases   involving

municipal boundary changes as it does, for example, in the

context of legislative representation.120             Instead, states



(…continued)
Legislature recognized the substantial financial expense
that townships and cities face when holding elections and
that, by combining numerous detachments in one election, it
would be less expensive for the taxpayers to have a single
election   than  to   have   several   separate  detachment
elections.
       119
         I find the cases on which defendants rely
unpersuasive. In Hayward v Clay, 573 F2d 187 (CA 4, 1978),
the Fourth Circuit Court of Appeals applied strict scrutiny
to an annexation proceeding that required separate majority
approval by freeholders. Hayward is easily distinguishable
from the present cases.       Hayward involved a grant of
disproportionate voting strength to freeholders.     No such
land-based distinction in voting strength exists in the
present cases.   Instead, the franchise is extended to all
registered   voters   in    the   affected   municipalities,
regardless of land ownership status. Defendants also cite
Carlyn v City of Akron, 726 F2d 287 (CA 6, 1984), in which
the Sixth Circuit Court of Appeals refused to apply strict
scrutiny to an annexation proceeding.    While I appreciate
the dicta that defendants cite from Carlyn regarding when
strict scrutiny is to apply, I would choose instead to base
our resolution of this federal law question on clear
precedent from the United States Supreme Court.
       120
          Indeed, Lockport and Hunter, taken together,
illustrate that any claim of vote dilution in the municipal
boundary change context will be difficult to sustain,
absent dilution based on some suspect category such as
race.   The Supreme Court explicitly rejected “dilution by
aggregation” in Hunter and “dilution by disproportionate
                                               (continued…)


                                   59

maintain broad discretion over municipal boundary changes—

discretion that is subject to rational basis review.121               The

fact    that   the   state   has   chosen    to    exercise   this   power

partially through mechanisms provided under the HRCA, which

includes public referenda on privately initiated boundary

changes, in no way diminishes the state’s plenary control

over    municipal    boundaries.          Therefore,   considering    the

differing      electoral     interests      that    undoubtedly      exist



(…continued)
weight” in Lockport.    With both types of dilution having
been flatly rejected by the Supreme Court, it seems quite
clear that such cases are not viewed as traditional vote
dilution matters, but as matters involving a state’s
absolute authority over municipal boundaries.
       121
         As Professor Briffault has written in discussing
the effect of Lockport:

            To apply strict scrutiny to the distribution
       of the vote concerning boundary changes would
       inevitably entail a constitutional review of the
       states’ municipal formation and boundary change
       policies. But there are no generally accepted
       principles for determining whether a particular
       local government ought to exist, what that unit’s
       geographic dimensions ought to be, or whether a
       particular territory ought to be in that or
       another local unit. Thus, deference to the states
       is   consistent   with   both   the   lack   of   a
       constitutional vantage point for examining state
       municipal formation and boundary change policies
       and the traditional jurisprudence of federalism
       that    treats   local    governments   as    state
       instrumentalities and leaves the creation and
       structure of local governments to the states.
       [Briffault, supra, 60 U Chi L R at 395-396.]




                                    60

between municipalities in a detachment proceeding and the

gross disparities in population that arise, I believe that

the Legislature acted rationally in permitting, under the

HRCA,         the   use   of     a   single         detachment        petition      when

transferring land to more than one municipality.

        While       the   wisdom     of     such     a      policy   choice    by   the

Legislature might be debated, this Court is not the proper

forum for such an undertaking.                           Our role is limited to

determining whether the HRCA conforms to the Constitution.

For the foregoing reasons, I believe that it does.

                               B. MANDAMUS RELIEF

                           1. NATURE      OF THE   REMEDY

        A writ of mandamus is an extraordinary remedy used to

enforce         duties    mandated         by      law.122       It    is     entirely

discretionary in nature.123                 Before seeking mandamus relief,


        122
        State Bd of Ed v Houghton Lake Community Schools,
430 Mich. 658, 666; 425 NW2d 80 (1988); Teasel v Dep’t of
Mental Health, 419 Mich. 390, 409; 355 NW2d 75 (1984);
Howard Pore, Inc v Revenue Comm’r, 322 Mich. 49, 75; 33 NW2d
657 (1948); Sumeracki v Stack, 269 Mich. 169, 171; 256 N.W.
843 (1934); Gowan v Smith, 157 Mich. 443, 470; 122 N.W. 286
(1909).
        123
         Donovan v Guy, 344 Mich. 187, 192; 73 NW2d 471
(1955); Fellinger v Wayne Circuit Judge, 313 Mich. 289, 291­
292; 21 NW2d 133 (1946); Geib v Kent Circuit Judge, 311
Mich. 631, 636; 19 NW2d 124 (1945); Toan v McGinn, 271 Mich.
28, 33; 260 N.W. 108 (1935); Sumeracki, supra at 171;
Industrial Bank of Wyandotte v Reichert, 251 Mich. 396, 401;
232 N.W. 235 (1930); Miller v Detroit, 250 Mich. 633, 636; 230
                                               (continued…)


                                             61

a plaintiff must complete all conditions precedent to the

act    that    the   plaintiff   seeks    to   compel,124   including   a

demand of performance made on the official charged with

performing the act.125           Once this threshold is met, the

plaintiff, bearing the burden of proof,126 must demonstrate:

(1) a clear legal right to the act sought to be compelled;

(2) a clear legal duty by the defendant to perform the act;

(3) that the act is ministerial, leaving nothing to the

judgment or discretion of the defendant; and (4) that no

other adequate remedy exists.127



(…continued)

NW 936 (1930); Taylor v Isabella Circuit Judge, 209 Mich.
97, 99; 176 N.W. 550 (1920); Stinton v Kent Circuit Judge, 37
Mich. 286, 287 (1877). 

       124
         Cook v Jackson, 264 Mich. 186, 188; 249 N.W. 619
(1933); Hickey v Oakland Co Bd of Supervisors, 62 Mich. 94,
99-101; 28 N.W. 771 (1886).
       125
        Stack v Picard, 266 Mich. 673, 673-674; 254 N.W. 245
(1934); Owen v Detroit, 259 Mich. 176, 177; 242 N.W. 878
(1932) (“[T]he discretionary writ of mandamus will not
issue to compel action by public officers without prior
demand for such action.”); People ex rel Butler v Saginaw
Co Bd of Supervisors, 26 Mich. 22, 26 (1872).
       126
             Baraga Co, supra at 268; In re MCI, supra at 442­
443.
       127
        Baraga Co, supra at 268; In re MCI, supra at 442­
443; Houghton Lake Community Schools, supra at 666; Pillon
v Attorney General, 345 Mich. 536, 539; 77 NW2d 257 (1956);
Janigian v Dearborn, 336 Mich. 261, 264; 57 NW2d 876 (1953);
Howard Pore, Inc, supra at 75; McLeod v State Bd of
Canvassers, 304 Mich. 120, 125; 7 NW2d 240 (1942); Rupert v
                                               (continued…)


                                    62

                2. PLAINTIFFS ARE NOT ENTITLED           TO   MANDAMUS RELIEF

        While I agree with the majority that plaintiffs are

not     entitled         to    mandamus        relief,     I    disagree     with      the

majority’s rationale.               The majority concludes that mandamus

relief is improper because the HRCA does not permit the use

of    a       single          detachment       petition        involving         multiple

townships and, therefore, plaintiffs have no “clear legal

right” to the relief they seek.128                       For the reasons stated,

I disagree with that conclusion.                      However, I believe that

plaintiffs are not entitled to writs of mandamus because a

request for such relief is premature at this time.

        As already discussed, before a writ of mandamus will

be    issued,        a     plaintiff       must      complete         all   conditions

precedent to the act that the plaintiff seeks to compel.129

While     it    is       possible       that    plaintiffs          may   have   already

satisfied        all      requirements           imposed       by     the   HRCA,      the

Secretary of State has yet to make such a determination.

The   Secretary          of     State    deferred     her      examination        of   the



(…continued)

Van Buren Co Clerk, 290 Mich. 180, 183-184; 287 N.W. 425

(1939); Toan, supra at 34; Sumeracki, supra at 171; Gowan, 

supra at 470-473. 

        128
              Ante at 13.
        129
              See n 124 of this opinion.




                                               63

petitions until the antecedent question of whether the HRCA

permits the use of a single petition involving multiple

townships was resolved.              The Secretary of State has not yet

examined      the       petitions    to     determine       whether         they   comply

with all the other requirements of the HRCA.                                 Therefore,

plaintiffs’ requests for mandamus relief are premature.

                                    IV.    CONCLUSION

       The HRCA is not ambiguous.                    A plain reading of §§ 9

and 11 demonstrates that the use of a single detachment

petition      is    permitted       when     seeking        to      transfer     land     to

multiple townships.             Moreover, such a procedure comports

with    the        Equal    Protection            Clause       of     the    Fourteenth

Amendment.               Plaintiffs       are      not     entitled         to   mandamus

relief, however, because the Secretary of State has yet to

examine      the        petitions     to      determine           whether        all     the

conditions         mandated    by     the         HRCA     have      been    satisfied.

Accordingly, in Casco Twp, I would reverse the decisions of

the    Court       of    Appeals      and    the         trial      court    and       grant

declaratory relief.           Because the plaintiffs in Fillmore Twp

did    not     seek      declaratory        relief,        I      would     affirm       the

dismissal of their mandamus action.

       For the foregoing reasons, I respectfully concur in

part and dissent in part.

                                             Robert P. Young, Jr.


                                            64